Exhibit 10.61

EXECUTION COPY

RIVERBOAT CASINO SALE AND PURCHASE AGREEMENT

THIS RIVERBOAT CASINO SALE AND PURCHASE AGREEMENT (this “Agreement”) is entered
into as of this 24th day of February, 2006, by and among:

(i) President Casinos, Inc., debtor and debtor-in-possession (“Seller”) in a
chapter 11 bankruptcy case, Case No. 02-53005 (the “Seller Case”) pending in the
United States Bankruptcy Court for the Eastern District of Missouri (the
“Bankruptcy Court”);

(ii) President Riverboat Casino-Missouri, Inc., a Missouri corporation (the
“Company”), debtor and debtor-in-possession in a chapter 11 bankruptcy case in
the Bankruptcy Court that is jointly administered with the Seller Case (the
“Company Case” and, collectively with the Seller Case, the “Case”); and

(iii) Pinnacle Entertainment, Inc., a Delaware corporation, or a subsidiary
thereof (“Buyer”).

RECITALS

A. Seller is the owner of all of the Closing Shares (as herein defined) of the
Company.

B. The Company is the owner and operator of a riverboat casino, located on the
Mississippi River riverfront in St. Louis, Missouri and moored to a barge known
as Admiral Barge One and connected by a porte-cochere (collectively, the
“Riverboat Casino”), more particularly described as:

 

Name:    The Admiral Official No.:    204086 Name:    Admiral Barge One Official
No.:    689603

C. An official committee of unsecured creditors (the “Committee”) has been
appointed in the Company Case pursuant to section 1102 of the United States
Bankruptcy Code (the “Bankruptcy Code”).

D. Seller, with the support of the Committee and holders of Seller’s 12% Senior
Notes due 2001 and 13% Senior Notes due 2001 (the “Bondholders”), desires to
sell, and Buyer desires to purchase, the Closing Shares upon the terms and
conditions set forth in this Agreement and subject to further action of the
Bankruptcy Court.

E. Following execution of this Agreement, Seller and the Company shall seek
authority from the Bankruptcy Court to hold an auction at which Buyer’s offer
for the Closing Shares shall be subject to higher and better offers of third
parties.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and adequacy of
which hereby is acknowledged, and with the intent to be legally bound hereby,
the parties agree as follows:

1. PURCHASE AND SALE OF CLOSING SHARES; RIVERBOAT CASINO ASSETS OWNED BY THE
COMPANY; TRADEMARK LICENSE.

(a) Closing Shares to be Sold. Subject to the provisions of this Agreement,
Seller shall sell and Buyer shall purchase, all of Seller’s right, title and
interest in, to and under the Closing Shares, free and clear of any lien,
mortgage, security interest, pledge, encroachment, easement, defect of title or
other claim, charge or encumbrance of any nature whatsoever, or any restriction
on transferability, option, right of first refusal, or restriction on the use,
voting, transfer, receipt of income or other exercise of any attributes of
ownership (collectively, “Encumbrances”), but subject in each case to applicable
state and federal securities laws.

(b) Riverboat Casino Assets Owned by the Company. Immediately following the
Closing, the Company shall have good and marketable title to all assets,
properties and rights owned by the Company or otherwise material to the
operation of the Riverboat Casino wherever such assets, properties and rights
are located, and whether real, personal or mixed, tangible or intangible, which
Riverboat Casino Assets, to the maximum extent permitted under Section 1141(C)
of the Bankruptcy Code, will be free and clear of all claims and interests of
creditors of the Company, other than the Company Liabilities (as defined in
Section 3(a)) (collectively, the “Riverboat Casino Assets”); provided, however,
the Riverboat Casino Assets shall not include any of the Excluded Assets (as
defined in Section 9(c)(vi) below). The Riverboat Casino Assets shall include,
but in no way be limited to, the following assets and properties of the Company:

(i) the Riverboat Casino, together with its furniture, fixtures, equipment,
necessaries, uniforms, apparel, supplies held for consumption, life saving
equipment (including life boats and inflatable boats), spare parts, radio
equipment, cordage, general outfit and all other appurtenances and appliances
belonging to the Riverboat Casino, and the Company’s parking and transportation
shuttles and other vehicles, whether aboard the Riverboat Casino or on shore at
the time of Closing;

(ii) all of the Company’s right, title and interest in and to (A) the Lease
between the Company and the City of St. Louis Port Commission (the “City Lease”)
and such other executory leases, subleases, easements, licenses, concessions or
other agreements made for the benefit of the Company listed or described on
Schedule 1(b)(ii)(A), whether written or oral, granting to any person the right
to use or occupy real property (the “Parking Leases”; the City Lease and the
Parking Leases are, collectively, the “Real Property Leases”), (B) subject to
the compliance by the Company with the covenant contained in
Section 8(a)(xviii), the Company’s collective bargaining agreement with Hotel
Employees, Restaurant Employees Local 74, AFL-CIO as provided in Schedule 6(h),
and (C) other executory leases or contracts either (I) listed on Schedule
1(b)(ii)(C) or (II) entered

 

- 2 -



--------------------------------------------------------------------------------

into after the date of this Agreement in compliance with the provisions hereof
and designated in writing by Buyer as an “Assumed Executory Lease and Executory
Contract” by no later than five (5) Business Days (as defined in
Section 2(d)(i)) after the date on which the Company Plan of Reorganization (as
defined in Section 9(c) below) is filed (collectively, the “Assumed Executory
Leases and Executory Contracts”); provide, however, that if Seller or Company
assumes any executory lease or contract prior to the Closing and after the date
of this Agreement without the prior written consent of Buyer, such assumed
executory lease or contract shall be the sole responsibility of Seller or
Company, as applicable, and shall constitute an Excluded Asset within the
meaning of Section 9(c)(vi)(5) hereof unless and until such time, if any, as
Buyer agrees to accept such executory lease or contract.

(iii) subject to Section 2(e) below, all of the right, title and interest of the
Company and Seller in and to the following property if acquired by the Company
or Seller after the date of this Agreement but prior to the Closing:

Parcel 1:

Lot “A” of Cherrick’s Subdivision, according to the plat thereof recorded in
Plat Book 70 page 29 of the St. Louis City Records and in City Block 17 and 18
of the City of St. Louis, State of Missouri

Parcel 2:

Lot “C” of Cherrick’s Subdivision, according to the plat thereof recorded in
Plat Book 70 page 29 of the St. Louis City Records and in City Block 18 of the
City of St. Louis, State of Missouri

(Parcels 1 and 2 collectively referred to herein as the “Cherrick Lot”) and any
and all rights and interest of the Company and/or Seller in and to the Cherrick
Lot as described in and arising under that certain letter agreement, of even
date herewith, among Seller, Company and Buyer (collectively, “Additional Real
Estate”);

(iv) all gambling games, slot machines, tables, other gaming equipment and
associated equipment that are used by the Company in the operation of the
Riverboat Casino, together with the Company’s inventory of gaming chips, tokens,
scrip, markers, gaming supplies and other items held for use by the Company at
the Riverboat Casino in the ordinary course of business (“Gaming Equipment”);

(v) all cash in cashiers’ cages, vaults, carts, drawers, cash registers and
gaming devices and machines, and any other cash or cash equivalents required to
remain in the Company at all times as required by the regulators of the Missouri
Gaming Commission or the regulations of such gaming commission (“Included
Cash”);

(vi) all food processing and preparation and washing equipment, machines and
fixtures, racks, trays, buffet tables, furniture, flatware, serving ware,
utensils, crockery, plates, cutlery and other similar items, uniforms, napkins,
linens and other tangible personal property held by the Company for use in
connection with its food service and dining facilities at the Riverboat Casino;

 

- 3 -



--------------------------------------------------------------------------------

(vii) to the extent relating to the Company’s marketing and operation of the
Riverboat Casino, all books, records, files and papers, whether in hard copy or
computer format, including books of account, sales and promotional literature,
manuals and data, sales and purchase correspondence, customer lists, lists of
present and former suppliers, personnel and employment records of present or
former employees, and documentation developed or used for accounting or
marketing purposes;

(viii) all of the Company’s right, title and interest in and to each of the
following and all copies and other tangible embodiments thereof: (A) the
“Admiral” name and all variants and derivations thereof, and all other
fictitious business names, trademarks (registered and unregistered), service
marks, trade dress, logos, trade names and the goodwill of the Company’s
business associated therewith, and all applications, extensions, registrations,
and renewals in connection therewith but excluding Seller’s Trademarks (as
defined in Section 1(c) below), which may only be used by Buyer pursuant to and
in accordance with Section 1(c) hereof, (B) all copyrightable works, all
copyrights, and all applications, registrations and renewals in connection
therewith in both published works and unpublished works and (C) all trade
secrets and confidential and other business information (including ideas,
research and development, know-how, formulas, works for hire, gaming, security
and food service processes and techniques, market research, tracking methods,
census reports, designs, drawings, specifications and business and marketing
plans and proposals) (collectively, “Intellectual Property”);

(ix) all of the Company’s right, title and interest in and to licenses, permits,
franchises, zoning rights, approvals, registrations, consents and authorizations
used in, or necessary to the operation of the Riverboat Casino as presently
operated or the other Riverboat Casino Assets, including those listed in
Schedule 6(i) (collectively “Gaming Licenses”);

(x) all of the Company’s right, title and interest in and to all post office
boxes, e-mail addresses, telephone and facsimile numbers and domain names held
for use in connection with the operation of the Riverboat Casino;

(xi) all computer software, proprietary or otherwise (including data and related
documentation), sales and promotional literature, manuals, customer and supplier
correspondence, plats, architectural plans, drawings, designs, blueprints,
specifications and studies that are owned or used in connection with the
operation of the Riverboat Casino, in all cases in any form or medium, other
than the Excluded Software;

(xii) all know-how, trade secrets, customer tracking information, customer
databases, customer and supplier information, personnel information, technical
information, process technology, plans, drawings, innovations, designs, ideas,
proprietary blueprints and information and other information, including player
tracking information related to Riverboat Casino Assets, and fixed asset,
general ledger and risk management data (the Company will provide Buyer with
assistance to incorporate the fixed asset, general ledger and risk management
data into Buyer’s computer systems) owned or used by the Company in connection
with the operation of the Riverboat Casino;

 

- 4 -



--------------------------------------------------------------------------------

(xiii) all inventory of merchandise held for resale and all food and beverage
inventory, including rights to vending and concession inventory, held for sale
or service to patrons and/or employees of the Riverboat Casino (collectively,
the “Inventory”);

(xiv) all prepaid expenses relating to the Riverboat Casino (“Prepaid
Expenses”);

(xv) all accounts receivable and related deposits, security, or collateral
therefor, including recoverable customer deposits and receivables (collectively,
the “Receivables”);

(xvi) all security deposits deposited by or on behalf of the Company as lessee
or sublessee under the Assumed Executory Leases and Executory Contracts existing
on the Closing Date and all deposits of the Company with utilities and other
providers of services to the Riverboat Casino (the “Security Deposits”);

(xvii) all of the Company’s rights to any indemnity payments and insurance
contracts, relating to the Riverboat Casino Assets held by the Company;

(xviii) any credits, carryforwards, operating losses and other attributes
related to Taxes (as defined in Section 6(p)(i), but excluding any refunds for
Taxes described in Section 9(c)(vii)(11) below; and

(xix) At Buyer’s election, any other asset (except assets included in the
definition of Excluded Assets) reflected on the Balance Sheet of the Company
dated as of November 30, 2005, and delivered to Buyer in accordance with
Section 6(d).

(c) Trademark License. In further consideration of the payment of the Purchase
Price, and the mutual covenants under this Agreement, Seller grants to Buyer and
Company a non-exclusive, fully paid-up right and license to use the names
“President”, “President Riverboat Casino” and other related trademarks and
services marks of Seller (collectively, the “Seller’s Trademarks”) under the
common law and under any trademark or service mark registrations in connection
with (i) the exploitation of the Riverboat Casino Assets within a one hundred
fifty (150) mile radius of the St. Louis, Missouri city limits and (ii) the
advertisement of the Riverboat Casino nationwide (the “Trademark License”).
During the term of the Trademark License, Seller shall not license the use of
Seller’s Trademarks to any other Person. The Trademark License shall be
effective for a period of two (2) years from the Closing Date. Upon expiration
of the Trademark License, Buyer will cease all further use of Seller’s
Trademarks and Buyer will have no further rights thereto. Any termination or
expiration of the Trademark License shall not terminate or otherwise affect any
other provision of this Agreement. As used herein, “Person” means any natural
person, business trust, corporation, partnership, limited liability company,
joint stock company, proprietorship, association, trust, joint venture,
unincorporated association or any other legal entity of whatever nature.

2. CONSIDERATION.

(a) Purchase Price. The aggregate consideration to be paid by Buyer to Seller
for the Closing Shares shall be the payment of a cash amount equal to
(A) Thirty-One

 

- 5 -



--------------------------------------------------------------------------------

Million Five Hundred Thousand Dollars ($31,500,000) (the “Base Price”), less
(B) the Deficiency (as defined in Section 2(d), if any, plus (C) the Surplus (as
defined in Section 2(d))), if any (the “Purchase Price”); but subject to
reduction to the extent provided in Section 9(d) below. The Purchase Price shall
be payable as follows: (I) Buyer is paying a refundable $1,500,000 cash deposit
(the “Deposit”) by wire transfer of immediately available funds to an escrow
account (the “Escrow Account”) held in an interest bearing account for the
benefit of Buyer, by U.S. Bank National Association as escrow agent under an
Escrow Agreement in substantially the form attached hereto as Exhibit A (the
“Escrow Agreement”) within three (3) Business Days of the execution of this
Agreement; and (II) on the Closing Date, (x) the Deposit (with interest accrued
thereon, if any) shall be paid over to Seller from the Escrow Account, and
(y) Buyer shall pay the Purchase Price, less the Deposit (plus interest accrued
thereon, if any), by wire transfer of immediately available funds to such
account or accounts as Seller shall direct. The Purchase Price shall be subject
to adjustment by (A) the prorations set forth in Section 2(b), (B) the payment
of any Cure Amounts (as defined below) by Buyer in accordance with Section 2(c),
(C) any additional amount that becomes payable in accordance with Section 2(e),
and (D) any amounts which shall be credited toward the Purchase Price or become
payable to the Company, as the case may be, in accordance with Section 2(f). If
Buyer increases the amount of the cash consideration offered for the Closing
Shares or otherwise modifies the terms and conditions of its bid as set forth in
this Agreement in order to outbid a proponent of a higher and better offer, then
the Purchase Price shall automatically be increased by an equal amount and/or
the terms and conditions hereof shall be automatically modified and, if Buyer is
the successful bidder, Buyer and Seller shall execute a written instrument to
memorialize such increased Purchase Price (and change in form of consideration,
as applicable) and such modifications to the terms and conditions hereof. All
interest and other earnings on the Deposit shall, whether or not the Closing
occurs, be the property of Buyer. In the event of a termination of this
Agreement as provided in Section 16 hereof (other than a termination pursuant to
Section 16(c)) then the Deposit, with interest accrued thereon, if any, shall be
immediately returned to Buyer and both parties shall execute and deliver mutual
escrow instructions to Escrow Agent to that effect. If (1) the Bankruptcy Court
enters the Procedures Order (as defined in Section 9 below), (2) all conditions
set forth in Section 4 hereof have been satisfied (or on the Closing Date will
be satisfied) or waived by Buyer, and (3) Seller terminates the Agreement
pursuant to Section 16(c), then the Deposit (excluding interest accrued thereon,
if any, which interest shall in any event be returned to Buyer) shall be
forfeited to Seller, without prejudice to any legal remedy for additional money
damages that Seller may have, if any, against Buyer as a result of such breach;
provided, however, that Seller’s legal remedies hereunder shall be limited
exclusively to money damages; provided, further, that in no event shall Seller
have the right to specific performance or any other equitable remedy against
Buyer in connection with this Agreement or the transactions contemplated hereby.

(b) Costs and Prorations.

(i) To the extent applicable, all transfer, recording or similar Taxes and fees
and expenses incurred in connection with redocumentation of the Admiral and
Admiral Barge One with the United States Coast Guard shall be borne by Seller,
and Seller hereby undertakes to timely remit all such amounts to the applicable
authority and to prepare and file all proper Tax Returns and reports with
respect thereto.

 

- 6 -



--------------------------------------------------------------------------------

(ii) All real and personal property Taxes and assessments, rents, water rates
and charges, electric, gas and telephone charges and all other apportionable
operating costs and charges and expenses with respect to the Riverboat Casino
Assets will be apportioned and adjusted between Seller and Buyer as of the
Closing, provided that if the Closing will occur before the Tax rate or
assessment is fixed for the year in which the Closing takes place, the
apportionment of such real and personal property Taxes will be made upon the
basis of the Tax rate for the preceding year applied to the latest assessed
valuation, but such apportionment will be readjusted as soon as the applicable
rate and assessment is fixed. Seller and Buyer at Closing shall execute and
deliver a closing statement reflecting their reasonable estimate of the
prorations of expenses described above in a form reasonably satisfactory to each
party. Any net proration due to Buyer will reduce the Purchase Price, and any
net proration due to Seller will increase the Purchase Price. To the extent
adjustments cannot be determined as of Closing, the parties shall make such
post-Closing adjustments (by the reduction or increase of the Purchase Price and
payment of such amount by which the Purchase Price is increased in cash to
Seller or amount by which the Purchase Price is reduced in cash to Buyer, as
applicable) as are appropriate and to resolve open items as soon as practicable
after such charges have been finally ascertained.

(c) Cure Amounts. Seller shall be solely responsible for all cure amounts
payable under Bankruptcy Code Section 365 to the extent necessary for the
Company to assume the Assumed Executory Leases and Executory Contracts (“Cure
Amounts”). Seller at its sole option shall either pay all such Cure Amounts in
cash no later than Closing, or shall direct Buyer in writing to pay such Cure
Amounts out of the Purchase Price (with a corresponding reduction thereof)
otherwise required by this Agreement to be paid to Seller, in which case Buyer
shall pay such Cure Amounts at Closing.

(d) Determination of Surplus or Deficiency, Post-Closing Purchase Price
Adjustment.

(i) On or before the seventh (7th) Business Day preceding the Closing Date,
Seller shall prepare and deliver to Buyer an interim balance sheet (the
“Estimated Closing Balance Sheet”) of Seller as of the close of business on the
final day of the calendar month immediately preceding the calendar month during
which the Closing Date occurs (the “Test Month”), together with a statement of
Seller’s Net Current Assets (as defined in Section 2(d)(vi) as of such date
calculated in accordance with generally accepted accounting principles (“GAAP”)
and the accounting practices of Seller applied on a consistent basis. The amount
of Net Current Assets set forth in the Estimated Closing Balance Sheet shall be
final and binding for purposes of determining the amount of any Surplus or
Deficiency used in calculating the Purchase Price to be paid at Closing, unless
Buyer delivers in good faith a written statement that Buyer objects to the
calculation of Net Current Assets at least two (2) Business Days prior to the
anticipated Closing Date (the “Objection Notice”) together with Buyer’s
determination of the Net Current Assets as of the Test Month. Seller shall make
available to Buyer and its representatives the books, records and workpapers
used to prepare the Estimated Closing Balance Sheet. In the event of an
Objection Notice, Seller and Buyer shall negotiate in good faith during the
period preceding the Closing Date to resolve the dispute. If the dispute is not
resolved by the specified Closing Date, (A) Buyer shall pay the Purchase Price
at the Closing based upon the amount of any Deficiency or Surplus, as
applicable, calculated with reference to the Net

 

- 7 -



--------------------------------------------------------------------------------

Current Assets as determined by Buyer or Seller (whichever is lower), and
(B) Buyer shall deposit into escrow pursuant to the Escrow Agreement, an amount
(the “Adjustment Escrow Deposit”) equal to the difference between (i) the
Purchase Price calculated with reference to the higher Net Current Assets
amount, and (ii) the amount of the Purchase Price paid by Buyer at the Closing
in accordance with clause (A) above. “Surplus” means the amount, if any, by
which Net Current Assets as determined in accordance with this Section 2(d)(i)
is a positive number and “Deficiency” means the amount, if any, by which Net
Current Assets as determined in accordance with this Section 2(d)(i) is a
negative number. “Business Day” means any day other than Saturday, Sunday and
any day on which banking institutions in the State of Missouri are authorized by
law to close.

(ii) As promptly as practicable after the Closing Date, but in no event later
than sixty (60) days after the Closing Date (such date on which the Closing
Balance Sheet is delivered, the “Closing Financial Statements Delivery Date”),
Buyer will prepare and deliver to Seller a balance sheet of Seller as of the
close of business on the day immediately preceding the Closing Date (the
“Closing Balance Sheet”) and a calculation of Net Current Assets as of such
date, each in accordance with GAAP and the accounting practices of Seller
applied on a consistent basis. The Closing Balance Sheet and the calculation of
the Net Current Assets shall be accompanied by a certificate of an officer of
Buyer to the effect that the Closing Balance Sheet presents fairly, in
accordance with GAAP and the accounting practices of Seller applied on a
consistent basis, the financial condition of Seller as of the close of business
on the day immediately preceding the Closing Date.

(iii) Seller and its financial advisors and/or accountants (the “Seller’s
Advisors”) will be entitled to reasonable access during normal business hours to
the relevant records, personnel and working papers of Buyer to aid in their
review of the Closing Balance Sheet and the calculation of Net Current Assets
therefrom. The Closing Balance Sheet and the calculation of Net Current Assets
therefrom shall be deemed to be accepted by Seller and shall be conclusive for
the purposes of the adjustment described in Section 2(d)(iv) and (v) except to
the extent, if any, that Seller or Seller’s Advisors shall have delivered,
within thirty (30) days after the Closing Financial Statements Delivery Date, a
written notice to Buyer setting forth objections thereto, specifying in
reasonable detail any such objection (it being understood that any amounts not
disputed as provided herein shall be paid promptly). If a change proposed by
Seller is disputed by Buyer, then Buyer and Seller shall negotiate in good faith
to resolve such dispute. If, after a period of thirty (30) days following the
date on which Seller gives Buyer notice of any such proposed change, any such
proposed change still remains disputed, then Buyer and Seller hereby agree that
a nationally recognized accounting firm reasonably and mutually acceptable to
Buyer and Seller (the “Accounting Firm”) shall resolve any remaining disputes.
The Accounting Firm shall act as an arbitrator to make a determination with
respect to the issues that are disputed by the parties, based on presentations
by Seller and Buyer, and by independent review of the Accounting Firm if deemed
necessary in the sole discretion of the Accounting Firm, which determination
shall be limited to only those issues still in dispute. The decision of the
Accounting Firm shall be final and binding and shall be in accordance with the
provisions of this Section 2(d)(iii). The fees and expenses of the Accounting
Firm, if any, shall be shared equally by Buyer and Seller. The date on which the
Net Current Assets is finally determined pursuant to this Section 2(d)(iii) is
referred to hereinafter as the “Determination Date.”

 

- 8 -



--------------------------------------------------------------------------------

(iv) If the amount of Net Current Assets used to calculate the Purchase Price
paid at Closing pursuant to Section 2(d)(i)(A) above is greater than the amount
of Net Current Assets as determined pursuant to Section 2(d)(iii) above, Seller
shall pay to Buyer, as an adjustment to the Purchase Price, an amount equal to
such difference, and the Adjustment Escrow Deposit shall be immediately returned
to Buyer. Any payments required to be made by Seller pursuant to this
Section 2(d)(iv) shall be made within ten (10) days of the Determination Date by
wire transfer of immediately available funds to an account designated by Buyer.

(v) If the amount of Net Current Assets used to calculate the Purchase Price
paid at Closing pursuant to Section 2(d)(i)(A) above is less than the amount of
Net Current Assets as determined pursuant to Section 2(d)(iii) above, Buyer
shall pay to Seller, as an adjustment to the Purchase Price, an amount equal to
such difference. Any payments required to be made by Buyer pursuant to this
Section 2(d)(v) shall be made within ten (10) days of the Determination Date
first, by payment to Seller out of the Adjustment Escrow Deposit made pursuant
to Section 2(d)(i)(B) and then, to the extent of any additional payment required
to be made by Buyer, by wire transfer of immediately available funds to an
account designated by Seller. Any balance of the Adjustment Escrow Deposit after
payment of amounts required to be paid to Seller under this subsection shall be
immediately returned to Buyer.

(vi) For purposes of this Section 2(d), “Net Current Assets” means an amount
equal to:

(A) the sum of the respective book values of (1) Included Cash, (2) Inventory,
(3) Prepaid Expenses, (4) Security Deposits, (5) Receivables (less any reserve
for collectibility established in accordance with Seller’s past practice), and
(6) the New Slots Reimbursement (as defined below), less

(B) the sum of the respective book values of (1) Accounts Payable and
(2) Accrued Expenses and Deferred Obligations, as defined in Section 3(a)(iii);

in each case as the book values of such assets and liabilities are determined in
accordance with GAAP, except that the New Slots Reimbursement shall be
calculated as set forth in this subsection (vi). The term “New Slots
Reimbursement” means an amount that is equal to the sum of the Depreciated
Values, as of Closing, of all new slot machines installed on the Riverboat
Casino between the date this Agreement is executed and the Closing Date with the
prior written consent of Buyer, which shall not be unreasonably withheld. The
term “Depreciated Value” means, with respect to each such new slot machine, an
amount determined by multiplying:

(i) Company’s direct acquisition cost (including freight and out-of-pocket costs
for third party installation, to the extent third party installation is
consistent with Company’s past practice) of such new slot machine, times

(ii) a percentage, not less than fifty percent (50%), equal to (a) ninety
percent (90%) less (b) the product often percent (10%) times the number of

 

- 9 -



--------------------------------------------------------------------------------

months during which such slot machine has been in service as of Closing
(disregarding fractional months).

In no event, however, shall the amount of the New Slots Reimbursement exceed Two
Million Dollars ($2,000,000). Prior to committing to the purchase or lease of
new slot machines, the Company shall notify Buyer of the number and models of
machines, the name of the vendor/lessor, and the estimated cost of third party
installation, if any. Buyer shall have ten (10) days within which to notify
Company of its approval, or of any objection to such purchase, which objection
must specify the basis for the objection. If Buyer fails to deliver timely
written notice of objection, Buyer shall be deemed to have approved Company’s
proposed purchase or lease.

(e) Purchase Price of Additional Real Estate. If the Company acquires the
Additional Real Estate prior to Closing, then Buyer shall pay to Seller
additional Purchase Price in an amount equal to the lesser of (I) Five Million
Dollars or (II) sum of the Company’s and/or Seller’s reasonable out-of-pocket
costs to acquire the same (including but not limited to closing costs,
commissions and other expenses allocated to Company or Seller, and excluding any
attorneys fees of Company and/or Seller associated with the acquisition or with
participation in condemnation proceedings, if applicable); provided, however,
that in no event shall the Buyer or the Company post-Closing, be responsible for
any interest expense incurred by Seller and/or Company with respect to
indebtedness incurred for the acquisition of such Additional Real Estate.

(f) Delay In Obtaining Confirmation Order. Seller believes that, within 120 days
after the Sale Order becomes a Final Order (as defined in Section 4(a) below),
Seller will be able to obtain the Confirmation Order. The terms “Sale Order” and
“Confirmation Order” are defined in Sections 9(b) and 9(c), respectively. If, at
the end of such 120 day period:

(i) the conditions in Sections 4(a) or 4(b) have not been fulfilled, and

(ii) the conditions in Sections 5(b), 5(d), 5(e), 5(f) and 5(g) have been
fulfilled or duly waived by Seller, and

(iii) the conditions contained in Sections 4(i), 4(j), 4(m)(i) and 4(o) have
been fulfilled or duly waived by Buyer,

then the Base Purchase Price shall be subject to reduction on a daily basis as
set forth in this Section 2(f). If the conditions referenced in the above
clauses (ii) and (iii) (the “Outstanding Conditions”) have not been fulfilled or
duly waived by the end of such 120 day period, but thereafter are fulfilled or
waived prior to the Seller obtaining the Confirmation Order, then the Base
Purchase Price shall be subject to reduction on a daily basis effective on the
date that the last of the Outstanding Conditions has been fulfilled or duly
waived. The reduction in the Base Purchase Price shall be an amount equal to the
product of Five Hundred Thousand Dollars ($500,000) times the number of whole
months elapsed from the first day after such 120 day period (or after
fulfillment or waiver of all Outstanding Conditions, if applicable), to the
Closing Date, with any partial month to be

 

- 10 -



--------------------------------------------------------------------------------

pro-rated based on the actual number of days elapsed. Notwithstanding the
foregoing, no reduction shall be made to the Base Purchase Price under this
Section 2(f) if the Confirmation Order is obtained on or before September 30,
2006, or on or before the 120th day after the Sale Order becomes a Final Order,
whichever is later.

3. COMPANY LIABILITIES.

(a) Buyer acknowledges that on and following the Closing, the Riverboat Casino
Assets will be subject to the following Liabilities (the “Company Liabilities”),
which obligations shall remain the obligations of the Company:

(i) subject to Seller’s obligations under Section 2(c), all of the Company’s
respective obligations under the Assumed Executory Leases and Executory
Contracts (but not including obligations arising out of a Default thereunder
prior to the Closing), to the extent such obligations accrue from and after the
Closing Date (the term “Default”, as used herein, meaning (A) a breach, default
or violation, (B) the occurrence of an event that with or without the passage of
time or the giving of notice, or both, would constitute a breach, default or
violation or cause an Encumbrance to arise, or (C) with respect to any Contract
(as defined in Section 6(h)), the occurrence of an event that with or without
the passage of time or the giving of notice, or both, would give rise to a right
of termination, renegotiation or acceleration or a right to receive damages or a
payment of penalties);

(ii) all of the Company’s respective obligations with respect to accounts
payable arising on or after June 20, 2002, the Case petition date, and existing
on the Closing Date, excluding the Administrative Claims (as defined in
Section 9(c)(viii)) for professional fees (the “Accounts Payable”); and

(iii) (A) the accrued Liability of the Company as of Closing to pay the ultimate
winnings owed to individuals playing the Company’s progressive slot machines and
games primary progressive reserve, games reserve for top awards, slots reserve
for top awards (it being agreed that the progressive slot Liability shall be
determined by a meter reading by Buyer and Seller at Closing); (B) poker
progressive reserve of the Company; (C) gift shop certificate Liability of the
Company; (D) the Company’s lost and found money; (E) the Company’s customer
safekeeping deposits; (F) players club accrual (or other outstanding
complementaries) of the Company; (G) outstanding chips/tokens of the Company;
(H) the Company’s accruals for unpaid wages, salary, holiday, vacation, personal
day, sick day, severance and other employee benefits, all as determined in
accordance with good and customary gaming practice; (I) all obligations of the
Company for cash compensation for the period since February 28, 2006 under a
Management Incentive Program in the amount identified on Schedule 6(f) hereto
(provided that amounts contingent on future performance of the Company shall be
estimated based on Company’s year to date performance, and prorated on a per
diem basis between Seller and Buyer as of Closing), and (J) all obligations of
the Company with respect to other accrued expenses existing on the Closing Date
(collectively, “Accrued Expenses and Deferred Obligations”);

(b) Following the Closing, neither Buyer nor the Company will assume or
otherwise have any responsibility with respect to any other Liability of Seller
or the

 

- 11 -



--------------------------------------------------------------------------------

Company not expressly included within the definition of Company Liabilities,
including the Excluded Liabilities (as defined in Section 9(c)(viii)) and Buyer
acknowledges that it shall have no monetary recourse against Seller with respect
to any such other Liability.

4. BUYER’S CONDITIONS. Buyer’s obligation to purchase the Closing Shares is
expressly conditioned (unless waived by Buyer in writing) upon satisfaction of
each of the following conditions:

(a) The entry by the Bankruptcy Court of the Procedures Order, the Sale Order
and the Confirmation Order, as respectively defined in Section 9 below, each of
which shall have become a Final Order. The Sale Order shall, among other things,
authorize the sale of the Closing Shares to Buyer free and clear of all
Encumbrances, and contain all of the provisions described in Section 9(c)
hereof. “Final Order” means an order or judgment of the Bankruptcy Court, or the
Commission for purposes of Section 4(i), which has not been reversed, stayed,
modified or amended, that is in full force and effect, and as to which (I) the
time to appeal or application for review by a higher court has expired without
any appeal or application for review having been filed, or (II) any appeal or
application for review by a higher court that has been or may be taken has
resulted in entry of an order affirming the decision of the Bankruptcy Court or
the Commission for purposes of Section 4(i), with all additional review periods
from that affirmance having expired without any appeal or other application for
review thereof having been filed;

(b) The entry of such further orders as required to implement this Agreement,
including a Final Order under Section 365 or 1123(b)(2) of the Bankruptcy Code
authorizing assumption by Seller and/or the Company of Assumed Executory Leases
and Executory Contracts, with specific findings that upon payment by Seller
and/or the Company of the Cure Amounts, all Defaults required to be cured in
order for the Company to assume the Assumed Executory Leases and Executory
Contracts have been cured and that the Company has provided adequate assurance
of future performance necessary to satisfy the requirements of Section 365 of
the Bankruptcy Code;

(c) Receipt by Buyer on the Closing Date on board the Riverboat Casino of the
Riverboat Casino’s drawings and specifications and other technical information
in Seller’s or the Company’s possession;

(d) The maintenance and delivery to Buyer of the original Certificates of
Documentation of the Admiral and Admiral Barge One, as applicable, issued by the
United States Coast Guard, National Riverboat Casino Documentation Center;

(e) The receipt on the Closing Date by Buyer of the original stock certificates
evidencing the Closing Shares, free and clear of any Encumbrances, but subject
to applicable state and federal securities laws, together with stock power or
powers executed by Seller, conveying to Buyer all of Seller’s right, title and
interest in and to the Closing Shares;

(f) Seller’s representations and warranties set forth in Section 6 below, taken
as a whole, shall be true and correct in all material respects on the Closing
Date (as though made then and as though the Closing Date were substituted for
the date of this

 

- 12 -



--------------------------------------------------------------------------------

Agreement), which shall be certified by an officer of Seller as of Closing,
provided that for purposes of determining whether such representations and
warranties are true and correct in all material respects, all “materiality”
and/or “knowledge” qualifications contained in such representations and
warranties set forth in Section 6 shall be disregarded;

(g) Seller’s representations and warranties set forth in Section 6(p) below
shall be true and correct in all respects on the Closing Date (as though made
then and as though the Closing Date were substituted for the date of this
Agreement), which shall be certified by an officer of Seller as of Closing;

(h) Seller and the Company shall each have performed and complied in all
material respects with all obligations and covenants required to be performed
and observed by them under this Agreement prior to or as of the Closing, which
shall be certified by an officer of Seller as of Closing;

(i) The Missouri Gaming Commission, or such other commission or governmental
authority having appropriate jurisdiction (the “Commission”) shall have issued
all licenses, permits, approvals, consents, authorizations and orders (which
shall be Final Orders) as are required in order for Buyer to acquire the Closing
Shares and for the Company to lawfully operate the Riverboat Casino following
the Closing under the laws and regulations of the State of Missouri, including
the gaming license and liquor license described in Schedule 6(i), (the “MGC
Approval”), and the Company shall have indefeasibly paid in full or settled all
outstanding amounts owed to the Commission as set forth on Schedule 6(l) hereof;

(j) All other necessary filings shall have been completed, waiting periods
observed and governmental approvals obtained as determined to the reasonable
satisfaction of Buyer, including Hart Scott-Rodino Anti-Trust Improvement Act of
1976 (the “HSR Act”), if applicable;

(k) There shall not have occurred any material adverse change in the business,
operations, prospects or condition (financial or otherwise) of the Company and
the Riverboat Casino Assets, taken as a whole, other than any change, event,
occurrence, effect or state of facts relating to (I) any new casino development
or similar project in the St. Louis metropolitan area, or (II) any condemnation
proceeding involving, or other loss of use of, the Cherrick Lot (a “Material
Adverse Change”);

(l) The Sale Order shall contain a finding that notice of the Sale Motion was
proper and the Confirmation Order shall contain a finding that notice of the
Confirmation Order was proper;

(m) Buyer shall have:

(i) performed at Buyer’s expense, a Phase I environmental assessment of the
Riverboat Casino and all real property owned by the Company or otherwise used in
the operation of the Riverboat Casino Assets (the “Environmental Assessment”),
and the Environmental Assessment shall not have disclosed any fact, condition or
circumstance which, in Buyer’s reasonable judgment (and without any requirement
to conduct any additional environmental testing or analysis), could reasonably

 

- 13 -



--------------------------------------------------------------------------------

be expected to lead to remedial investigation or remediation costs or other
Liabilities in the aggregate amount of $100,000 or more (a “Material
Environmental Liability”); provide however, that this condition 4(m)(i) shall
lapse and shall be deemed to have been satisfied in all respects on the date
that is thirty (30) days after the date of this Agreement, or if sooner, the day
immediately preceding the hearing on the Procedures Order referred to in
Section 9(a) below (the “Environmental Due Diligence Period”); provide, further,
that during the Environmental Due Diligence Period, Buyer and Seller shall
discuss possible solutions to any Material Environmental Liability which may
arise, including environmental insurance, a reduction of the Purchase Price or
other solution, any of which would require the mutual written agreement of Buyer
and Seller (in the sole and absolute discretion of each); and

(ii) received from Seller a written report of the 2006 physical survey of the
Riverboat Casino to be conducted by ABS Consulting (the “ABS Report”), which
report shall state that the annual survey of the Riverboat Casino required by
the Missouri Gaming Commission for 2006 has been completed, that the structure,
watertight integrity and stability thereof are in compliance with the Company’s
original stability letter dated November 10, 1994, and that the Riverboat
Casino’s major components are fit to continue their intended purpose as a
permanently moored casino platform and casino entry platform, respectively, in
the State of Missouri;

(n) Seller shall have delivered a certificate of its secretary dated the Closing
Date and certifying (I) that attached thereto is a true and complete copy of the
certificate or articles of incorporation and by-laws of Seller and the Company
as in effect on the date of such certification and (II) as to the incumbency and
specimen signature of each officer of Seller and the Company executing this
Agreement or any other document delivered in connection herewith (such
certificate to contain a certification by another officer of Seller as to the
incumbency and signature of the officer signing the certificate referred to in
this clause (n));

(o) Buyer shall have received, at Seller’s expense, the commitment of a title
insurance company reasonably acceptable to Buyer (“Title Company”) as of the
Closing Date to issue, with respect to the City Lease and (if owned) the
Cherrick Lot:

(i) an ALTA extended coverage leasehold title insurance policy in the amount of
$30,000,000 insuring leasehold title to the City Lease in the Company and, if
applicable, an ALTA extended coverage title insurance policy in the amount of
$5,000,000 (or such lesser amount representing the cost to acquire tile to the
Cherrick Lot) insuring fee title to the Cherrick Lot in the Company, and
(A) including an endorsement insuring Buyer against loss or damage sustained by
reason of the Title Company denying liability under the new title policy by
reason of knowledge imputed to the Company or Seller through its officers and
directors and other fiduciaries of company (the “Non-Imputation Coverage”),
(B) dated as of the Closing Date, and (C) subject only to Permitted Exceptions
(as defined below), or

(ii) an endorsement to any existing owner’s coverage title insurance policies
insuring the Company and delivered to buyer which shall include (A) if
available, Non-Imputation Coverage, (B) updating the date of the existing title
policy to the Closing Date, and (C) insuring over any matter which is not a
Permitted Exception.

 

- 14 -



--------------------------------------------------------------------------------

For the purposes of this Agreement, “Permitted Exceptions” means (1) liens for
real property Taxes and assessments for the current year, not yet delinquent,
(2) liens or encumbrances arising out of any activity of Buyer with respect to
the City Lease, (3) except as described on Schedule 4(o), those matters listed
on Schedule B of the title report or the existing title policy, as applicable, a
copy of which has been provided to Buyer prior to the date hereof, and (4) those
matters listed on Schedule B of any new title report or title policy, as
applicable, which are approved by Buyer at least ten (10) days prior to Closing.

(p) Seller shall have delivered to Buyer with respect to the City Lease, a Lease
and Sublease Estoppel Certificate and Consent Agreement, in substantially the
form attached hereto as Exhibit B (with such changes thereto as Buyer shall
approve, such approval not to be unreasonably withheld or delayed), duly
executed by each of the parties thereto;

(q) Seller shall have delivered to Buyer with respect to the Parking Leases, an
estoppel certificate, in substantially the form attached hereto as Exhibit C
(with such changes thereto as Buyer shall approve, such approval not to be
unreasonably withheld or delayed), executed by each counterparty other than the
Company under any written Real Property Lease;

(r) The Main Office and the other Excluded Assets shall have been effectively
assigned and transferred, in such form and with such timing as Buyer shall
reasonably approve (including Buyer’s satisfaction that the resulting Taxes
either will not be the responsibility of Company post-Closing or will be fully
accrued as a current liability in the calculation of Net Current Assets),
without representation or warranty of the Company of any kind, to an entity
other than the Company and the Company shall no longer have any interest or
Liability therein;

(s) A trademark assignment, in form and substance reasonably satisfactory to
Buyer and in a form recordable with the United States Patent and Trademark
Office, pursuant to which Seller shall have effectively assigned and transferred
to the Company each of the trademarks listed on Schedule 6(g), each of which
shall be deemed to be included in the Riverboat Casino Assets;

(t) Receipt by Buyer on or prior to the Closing Date of the duly executed
resignations by the officers and directors from all of their respective
positions with the Company and such other evidence as Buyer may request of
termination of employment of such officers and directors by the Company, in each
case, concurrently with the Closing; and

(u) The Company shall have a current license from the Commission to operate the
Riverboat Casino which does not contain any newly imposed conditions,
restrictions or limitations that are not reasonably acceptable to Buyer and that
are not remedied by Seller prior to Closing.

 

- 15 -



--------------------------------------------------------------------------------

5. SELLER’S CONDITIONS. Seller’s obligation to sell the Closing Shares to Buyer
is expressly conditioned (unless waived by Seller in writing) upon satisfaction
of each of the following conditions:

(a) The (I) payment of the Purchase Price (less the Deposit (with interest
accrued thereon, if any)) by wire transfer from Buyer and (II) the receipt of
the Deposit (with interest accrued thereon, if any) from the Escrow Agent;

(b) The receipt of copies (certified by the secretary of Buyer) of the
resolutions of Buyer’s board or other documentation authorizing the execution,
delivery and performance of this Agreement and the transactions and documents
contemplated herein;

(c) The entry by the Bankruptcy Court of the Procedures Order, the Sale Order
and the Confirmation Order;

(d) Buyer’s representations and warranties in Section 7 below, taken as a whole,
shall be true and correct in all material respects on the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement), which shall be certified by an officer of Buyer as of Closing,
provided that for purposes of determining whether such representations and
warranties are true and correct in all material respects, all “materiality” and
“in all material respects” qualifications contained in such representations and
warranties set forth in Section 7 shall be disregarded;

(e) Buyer shall have performed and complied in all material respects with all
obligations and covenants required to be performed and observed by Buyer under
this Agreement prior to or as of the Closing, which shall be certified by an
officer of Buyer as of closing;

(f) The MGC Approval shall have been obtained; and

(g) All necessary filings shall have been completed, waiting periods observed
and governmental approvals obtained for the sale of the Closing Shares as
determined to the reasonable satisfaction of Seller, including the HSR Act.

6. SELLER’S REPRESENTATIONS. Seller hereby represents and warrants to Buyer that
the following statements contained in this Section 6 are correct and complete as
of the date of this Agreement:

(a) Seller has and on the Closing Date will have (in each case, subject to liens
and claims to be discharged upon the issuance of the Sale Order) good and lawful
title to and possession of the Closing Shares, free and clear of all
Encumbrances. The Company has and on the Closing Date will have (in each case,
subject to liens and claims to be discharged upon the issuance of the
Confirmation Order) good and lawful title to and possession of the Riverboat
Casino Assets, free and clear of all claims and interests of creditors of the
Company (to the maximum extent permitted under Section 1141(C) of the Bankruptcy
Code), other than the Company Liabilities.

(b) Provided the Sale Order and the Confirmation Order are issued by the
Bankruptcy Court and subject to the other terms and conditions of this
Agreement, the Riverboat Casino and the other Riverboat Casino Assets shall be
owned by the Company following the Closing Date free and clear of all claims and
interests of creditors of the Company other than the Company Liabilities.
Provided the Sale Order and the Confirmation Order are issued by the Bankruptcy
Court, the Closing Shares shall be owned

 

- 16 -



--------------------------------------------------------------------------------

by Buyer following the Closing Date free and clear of all Encumbrances. All of
the tangible personal property of the Company that is necessary for the
operation of the Riverboat Casino in the same manner as presently operated by
the Company is physically located at the Riverboat Casino or at the properties
covered by the Assumed Executory Leases and Executory Contracts. Except as set
forth in Schedule 6(b), all tangible personal property included in the Riverboat
Casino Assets are suitable for the purposes for which they are used, in good
working condition, reasonable wear and tear excepted, and are free from any
known defects. The Hull Certification attached to Schedule 6(b) hereto is true
and correct and is in full force and effect.

(c) Seller and the Company are corporations duly organized, validly existing and
in good standing under the laws of the jurisdiction in which they were
incorporated and are qualified to do business as foreign corporations in each
jurisdiction where they are required to be qualified to avoid Liability or
disadvantage. Seller and Company have all requisite corporate power and
authority necessary to execute and deliver this Agreement, sell the Closing
Shares (in the case of Seller) and otherwise perform their respective
obligations under this Agreement and any documents related hereto, subject only
to the issuance of the Sale Order by the Bankruptcy Court. Subject to the
issuance of the Sale Order and the Confirmation Order, this Agreement and any
related document executed and delivered by Seller and/or the Company (as
applicable) has been, or will be, duly executed and delivered by Seller and/or
the Company (as applicable) and constitutes, or, when executed will constitute,
a valid and binding obligation of Seller and/or Company, enforceable against
Seller and/or Company in accordance with its terms, subject only to the issuance
of the Sale Order by the Bankruptcy Court.

(d) Attached to this Agreement as Schedule 6(d) are the audited balance sheets
of the Company as of February 28, 2002 and 2003, February 29, 2004 and
February 28, 2005, the related unaudited statements of operations and cash flows
for the years then ended (the “Annual Financial Statements”), and the unaudited
balance sheet of the Company as of January 31, 2006 (the “Balance Sheet”) and
the related statement of operations for the eight months then ended (the
“Interim Financial Statements”, and together with the Annual Financial
Statements, the “Financial Statements”). The date of the Balance Sheet is
referred to herein as the “Balance Sheet Date.” The Financial Statements are,
and the Post-Signing Financial Statements (as defined in Section 8(v)) will be
true, correct and complete and fairly present in all material respects the
financial position of the Company as of the dates shown and the results of the
Company’s operations for the periods covered thereby. The Financial Statements
have been prepared in accordance with GAAP applied on a consistent basis, except
that the Financial Statements lack full footnote disclosures and the Interim
Financial Statements are subject to year end adjustment consistent with prior
periods.

(e) Schedule 6(e) attached to this Agreement sets forth a list of all real
property used by the Company in connection with its ownership and operation of
the Riverboat Casino. Except for the Cherrick Lot and the Real Property Leases
identified on Schedule 6(e), for easement rights which are shown on the title
policy as appurtenant to the City Lease and for public rights of way, the lawful
operation or occupancy of the Riverboat Casino does not require use of any other
real property, for parking, access, support or any other purpose, and no other
real property is now being used in conjunction with the

 

- 17 -



--------------------------------------------------------------------------------

operation or occupancy of the Riverboat Casino. Except for the Cherrick Lot and
the Real Property Leases identified on Schedule 6(e), the Company does not own,
lease, license, hold or use any other land, buildings or other interest,
including any option, in real property. A true and complete copy of each written
Real Property Lease identified on Schedule 6(e) has been delivered to Buyer,
including all amendments or modifications thereto and any other agreements
related thereto such as options, rights of first offer or rights of first
refusal to purchase the leased premises or any portion thereof. Each oral Real
Property Lease has been described in reasonable detail on Schedule 6(e). Each of
the Real Property Leases, and the leases described in Schedule 6(e), is in full
force and effect and no claim of Default by either tenant or landlord thereunder
has been made. The description of the leased premises in each Real Property
Lease describes the real property being used thereunder fully and adequately.
The Company has not received written notice of any condemnation proceedings by
any public authority relating to any of the real property leased by the Company,
except for any condemnation proceeding involving the parking lot known as
Cherrick Lot (a “Cherrick Proceeding”), and, to Seller’s Knowledge, none are
pending. The Riverboat Casino has adequate water supply, sanitary facilities,
telephone, gas, electricity and fire protection services and other public
utilities sufficient to operate the Riverboat Casino as it is presently
operated. Except as set forth on Schedule 6(e), the Company has the exclusive
right to occupy the real property leased pursuant to the Real Property Leases
identified on Schedule 6(e) and the Company has not granted any leases,
subleases, licenses, concessions, options, or other agreements, written or oral,
to any third party granting the right to use or occupy said real property.

(f) Except as described on Schedule 6(f), and except with respect to the
Excluded Assets, the business of the Riverboat Casino has been conducted in the
ordinary course since the Balance Sheet Date, all accounts payable have been
paid in the ordinary course since the Balance Sheet Date, and there has not been
with respect to the Company any of the items specified below since the Balance
Sheet Date:

(i) any increase in the compensation payable or to become payable to any
director, officer, employee or agent of the Company, except for increases for
non-officer employees made in the ordinary course of business or as otherwise
consented to in writing by Buyer, nor any other change in any employment or
consulting arrangement, nor any incentive payments earned by any director,
officer, employee or agent of the Company;

(ii) any sale, assignment or transfer of any Riverboat Casino Assets, or any
additions to or transactions involving any Riverboat Casino Assets, other than
those made in the ordinary course of business or as otherwise consented to in
writing by Buyer;

(iii) other than in the ordinary course of business or pursuant to the Company
Plan of Reorganization, any waiver or release of any claim or right or
cancellation of any debt held (other than Excluded Liabilities);

(iv) any damage, destruction or loss, whether or not covered by insurance,
(A) materially and adversely affecting the Riverboat Casino Assets or the
operations, assets, properties or prospects of the Riverboat Casino Assets or
(B) of any item

 

- 18 -



--------------------------------------------------------------------------------

or items carried on its books of account individually or in the aggregate at
more than $100,000, or any material repeated, recurring or prolonged shortage,
cessation or interruption of supplies or utility or other services required to
operate the Riverboat Casino Assets; and

(v) receipt of notice or actual or threatened labor trouble, strike or other
occurrence, event or condition of any similar character which has had or would
reasonably be expected to materially and adversely affect the Riverboat Casino
Assets or the transactions contemplated by this Agreement or any other document
delivered in connection herewith.

(g) Schedule 6(g) attached to this Agreement contains a complete and accurate
list and summary description of all registered Intellectual Property owned by
the Company or its affiliates. All copyrights, trademarks and service marks that
have been registered are currently in compliance with all formal legal
requirements (including the timely post-registration filing of affidavits of use
and incontestability and renewal applications), are valid and enforceable, and
are not subject to any maintenance fees or Taxes or Actions falling due within
ninety (90) days after the Closing Date. No such copyright, trademark or service
mark has been or is now involved in any interference, reissue, reexamination, or
opposition proceeding. To Seller’s Knowledge, none of the registered
intellectual property of the Company infringes, or has been alleged to infringe,
any copyright, trademark, service mark or other proprietary right of any other
Person.

(h) Schedule 6(h) sets forth a list or description of all written or oral
contracts, agreements, leases, instruments, or other documents or commitments,
arrangements, undertakings, practices or authorizations material to the business
of the Company, and that is binding upon the Company or its property under any
Applicable Law (“Contracts”), including Contracts of the type described below:

(i) employment agreements; collective bargaining agreements, multiemployer plan
adoption agreements and other agreements affecting any union employee of the
Company; and deferred compensation agreements, relocation agreements and other
agreements affecting any nonunion employee of the Company;

(ii) leases of any tangible personal property, including gaming equipment, food
service machinery and equipment, and office, printing or computer equipment;

(iii) license agreements (other than the Gaming Licenses), whether as licensor
or licensee (excluding licenses from third parties implied by the sale of a
product and paid up licenses for commonly available shrink wrap software
applications);

(iv) joint venture agreements, affiliation and endorsement agreements,
advertising agreements with minimum purchase provisions or other undertakings
which have not yet been satisfied by the Company, and public relations
Contracts;

 

- 19 -



--------------------------------------------------------------------------------

(v) Contracts by which any material product or service offered by the Company or
any material operating function of the Company (including gaming, food service,
personnel and security) have been outsourced to a third party;

(vi) any guarantee or other pledging of the Company’s credit or financial
resources for the obligations of officers, directors, employees or affiliates of
the Company or any other Person (except endorsements in the ordinary course of
business);

(vii) any Contract that has been entered into outside of the ordinary course of
the Company’s business;

(viii) any other Contract which is material to the Company or to the operation
of the Riverboat Casino; and

(ix) any Contract to pay brokerage commissions or parking operation or
facilities fees with respect to the Real Property Leases.

Seller has delivered or made available to Buyer true and complete copies of each
Contract or has provided a summary of the material terms thereof, all of which
are in force and effect and may be assumed by the Company subject to this
Agreement or Buyer’s consent, as applicable, provided the Sale Order and
Confirmation Order is obtained. Except as provided in Schedule 6(h), there are
no other material agreements material to the business of the Company, that are
binding upon the Company or its property under any Applicable Law.

(i) Schedule 6(i) attached to this Agreement sets forth a list of all Gaming
Licenses of the Company. Other than Gaming Licenses listed on Schedule 6(i), no
other Gaming License or other governmental permit, license, registration,
certificate of occupancy, approval and other governmental authorization is
required for the complete operation of the Riverboat Casino Assets as currently
operated. All Gaming Licenses listed on Schedule 6(i) are in full force and
effect, and neither the Company nor Seller (as applicable) is in Default
thereunder. Complete and correct copies of all of the Gaming Licenses have
heretofore been delivered or made available to Buyer by Seller.

(j) Except as set forth in Schedule 6(j) and other than the Case, there is not
pending or, to Seller’s Knowledge, threatened any suit, Action, arbitration or
legal, administrative or other proceeding by or against or affecting Seller, the
Company or any of the Riverboat Casino Assets, other than any Cherrick
Proceeding and, to Seller’s Knowledge, no basis exists therefor, and there are
no suits, Actions or proceedings pending in which the Company is the plaintiff
or claimant with respect to the Riverboat Casino Assets. Except as set forth in
Schedule 6(j) or as contemplated by this Agreement, the Procedures Order, the
Confirmation Order and the Company Plan of Reorganization, neither Seller, the
Company nor any of the Riverboat Casino Assets is subject to any order, writ,
injunction or decree of any federal, state, local or foreign court, department,
agency or instrumentality or any award in any arbitration proceeding (“Court
Orders”). Neither Seller nor the Company is in Default with respect to any Court
Orders. There is no Action, suit or proceeding pending or, to Seller’s
Knowledge, threatened which questions the legality or propriety of the
transactions contemplated hereby.

 

- 20 -



--------------------------------------------------------------------------------

(k) Schedule 6(k) lists the names, addresses, dates of hire, positions and
current annual compensation rates of all of the Company’s employees and officers
as of the date indicated therein. The Company has paid in full to all employees
and officers, as and when such amounts have become due, or made appropriate
accruals therefor on its books of account, all salary, wages, commissions,
bonuses and other direct compensation for all services performed by them. The
Company has withheld or collected from each payment made to each of its
employees the amount of all Taxes required to be withheld or collected
therefrom, and the Company has paid the same when due to the proper authorities.
Except as disclosed in Schedule 6(k), there are no controversies, grievances or
claims pending with the Company by any of the Company’s employees, former
employees or beneficiaries of employees of the Company with respect to their
employment or benefits incident thereto, including sexual harassment and
discrimination claims and claims arising under workers’ compensation laws which
have not been resolved and, to Seller’s Knowledge, no basis exists therefor.
Except as listed in Schedule 6(k), there is no union representation of the
Company’s employees, and, to Seller’s Knowledge, there has been no attempt by a
labor organization to organize the Company’s employees into a collective
bargaining unit.

(l) Except as described in Schedule 6(l), there has been no material Default by
the Company under any statute, law, ordinance, regulation, order or rule of any
federal, state, local or foreign government or any court or tribunal of
competent jurisdiction, administrative agency, department, commission,
instrumentality, body or other governmental authority or instrumentality,
domestic or foreign (each, a “Governmental Authority”) that have not previously
been cured or for which all consequences of noncompliance (including without
limitation full payment of fines, penalties and other amounts) have already
occurred, and neither Seller nor the Company has received any notices from any
Governmental Authority regarding any alleged material Defaults that are
currently applicable to Seller, the Company or any Riverboat Casino Assets under
any Applicable Laws.

(m) Except as set forth in Schedule 6(m), the Company is not a party to, nor has
the Company established, any pension, profit-sharing, cafeteria, medical
reimbursement, 401(k), retirement, deferred compensation, stock option,
incentive, vacation, hospitalization, medical, disability or life insurance,
severance, termination, bonus or other employee benefit plan, contract,
arrangement or understanding of the Company or any Person required to be
aggregated with, or treated as the same employer as the Company under the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or the
Internal Revenue Code of 1986, as amended (“Code”) (collectively hereinafter
referred to as an “ERISA Affiliate”), whether or not covered by ERISA or
qualified within the meaning of Section 401(A) of the Code, and whether
single-employer or multi- employer, which is presently in force or which has
been terminated within the six (6) calendar year period prior to this year. The
employee benefit and welfare plans set forth in Schedule 6(m) do not qualify for
the special provisions for multi-employer plans set forth in 29 U.S.C.
Section 1384 and this Agreement does not invoke a complete or partial withdrawal
as contemplated by 29 U.S.C. Section 1384, or the attenuating penalties and
liabilities to Buyer as set forth therein.

(n) Except as described in Schedule 6(n), neither the execution and delivery by
Seller and/or Company of this Agreement, nor the performance of the

 

- 21 -



--------------------------------------------------------------------------------

transactions performed or to be performed by Seller and/or the Company
hereunder, (I) require any filing, consent, notice, registration, renegotiation
or approval of any third party (including any Governmental Authority) or any
customer, supplier, landlord, licensor or union or (II) violate in any material
respect or constitute a Default in any material respect, or cause any payment
obligation or Encumbrance to arise under (A) any laws of any Governmental
Authority, including all federal, state and local statutes, regulations,
ordinances, orders, decrees or any other laws, common law theories or reported
decisions of any court thereof (“Applicable Law”) or Court Order to which Seller
or the Company is subject (other than any approvals or orders of the Bankruptcy
Court or any consent required under the HSR Act), (B) the certificate or
articles of incorporation or bylaws of Seller or the Company, or (C) any
Contract, Gaming License or other document to which Seller or the Company is a
party or by which the Riverboat Casino Assets may be bound.

(o) The Company has authorized 1,000 shares of Company Common Stock of which
1,000 shares are issued and outstanding (the “Closing Shares”), all of which are
owned of record by Seller. Other than the Closing Shares, there are no other
equity securities, options, warrants, convertible securities, Contracts or
rights of any kind to purchase or otherwise acquire any equity securities of the
Company. No shares of the capital stock of the Company are held as treasury
stock. All of the Closing Shares have been duly authorized and validly issued,
are fully paid and non-assessable, were not issued in violation of the terms of
any Contract binding upon the Company or any holder thereof, and were issued in
compliance with the certificate or articles of incorporation and bylaws of the
Company and all applicable federal, state and foreign securities laws, rules and
regulations. There are no Contracts to which Seller or the Company is a party
among any Persons which (i) affect or relate to the voting or giving of written
consents with respect to any security, or (ii) restrict the transfer of the
Closing Shares.

(p) Taxes.

(i) The Company has filed (or there has been filed on its behalf) all Tax
Returns that were required to be filed with respect to the Company (including
Tax Returns of any consolidated, affiliated, combined, unitary or similar group
of which the Company is or was a member to the extent the Company would be
liable for any Taxes imposed on the Company or any other such member under
Treasury Regulation §1.1502-6 or corresponding provisions of state, local or
foreign law or as a transferee or successor, by contract or otherwise) under
applicable laws and regulations. All such Tax Returns were correct and complete
in all material respects and were prepared in substantial compliance with all
applicable laws and regulations. All Taxes due and owing by the Company, or of
any consolidated, affiliated, combined, unitary or similar group of which the
Company is or was a member (whether or not shown on any Tax Return) to the
extent the Company would be liable for any Taxes imposed on the Company or any
other such member under Treasury Regulation § 1.1502-6 or corresponding
provisions of state, local or foreign law or as a transferee or successor, by
contract or otherwise, have been paid. Except as described in Schedule 6(p), the
Company is not currently the beneficiary of any extension of time within which
to file any Tax Return. As used herein, “Taxes” means all taxes, duties,
charges, fees, levies or other assessments imposed by any taxing authority
including income, gross receipts, value-added, excise, withholding, personal
property, real estate, sale, use, ad valorem, license, lease, service,
severance, stamp, transfer, payroll, employment, customs,

 

- 22 -



--------------------------------------------------------------------------------

duties, alternative, add-on minimum, estimated and franchise taxes (including
any interest, penalties or additions attributable to or imposed on or with
respect to any such assessment). As used herein, “Tax Return” means any return
(including any information Tax Return), report, statement, schedule, notice,
form, declaration, claim for refund or other document or information filed with
or submitted to, any governmental body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any legal
requirement relating to any Tax.

(ii) The Company was properly includible in Seller’s consolidated federal income
Tax Returns for all open Tax periods prior to and including the Closing Date.

(iii) Neither Seller nor the Company has undergone a Code § 382 change in
ownership; provided, however, in the event that any portion of the consolidated
net operating loss carryforward allocable to the Company under Treasury
Regulations § 1.1502-21(B) is determined to be subject to a consolidated or
subgroup 382 limitation, Seller shall elect in accordance with Treasury
Regulations § 1.1502-95(C) to apportion to the Company a portion of the
consolidated § 382 limitation (value element, adjustment element and net
unrealized build-in gains) sufficient to permit the Company to absorb the
apportioned consolidated net operating loss carryforward that is otherwise
available to the Company and its new consolidated group; and provided, further,
that Seller makes no representation as to the effects of the transactions
contemplated by this Agreement.

(iv) No claim has ever been made by an authority in a jurisdiction where the
Company does not file Tax Returns that the Company is or may be subject to
taxation by that jurisdiction. There are no Liens for Taxes (other than Taxes
not yet due and payable) upon any of the assets of the Company.

(v) Except as described in Schedule 6(p), no foreign, federal, state, or local
Tax audits or administrative or judicial Tax proceedings are pending or being
conducted with respect to the Company (including with respect to any
consolidated, affiliated, combined, unitary or similar group of which the
Company is or was a member to the extent the Company would be liable for any
Taxes imposed on the Company or any other such member under Treasury Regulation
§1.1502-6 or corresponding provisions of state, local or foreign law or as a
transferee or successor, by contract or otherwise). Seller shall remit any
refund of Taxes received by Seller to the extent such refund is attributable to
the Company or its business (including any refund that may result from Tax
proceedings as described in Schedule 6(p)), but excluding any Tax refunds
described in Section 9(c)(vii)(11). Except as described in Schedule 6(p),
neither Seller, to the extent attributable to the Company, nor the Company has
received from any foreign, federal, state, or local taxing authority (including
jurisdictions where the Company has not filed Tax Returns) any (A) notice
indicating an intent to open an audit or other review, (B) request for
information related to Tax matters, or (C) notice of deficiency or proposed
adjustment for any amount of Tax proposed, asserted, or assessed by any taxing
authority against the Company.

(vi) Neither Seller, to the extent applicable to the Company, the Company nor
any of their respective subsidiaries has waived any statute of limitations in

 

- 23 -



--------------------------------------------------------------------------------

respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency.

(vii) Neither Seller nor the Company are foreign persons and Seller and the
Company are “United States Persons” as defined in Code Section 7701(a)(3).

(viii) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any:

(A) change in method of accounting for a taxable period ending on or prior to
the Closing Date;

(B) “closing agreement” as described in Code § 7121 (or any corresponding or
similar provision of state, local or foreign income Tax law) executed on or
prior to the Closing Date;

(C) installment sale or open transaction disposition made on or prior to the
Closing Date; or

(D) prepaid amount received on or prior to the Closing Date.

(ix) Seller will not treat the stock of the Company as worthless under Code §
165.

(x) Seller will not elect, on behalf of the Company, to reduce the basis of the
depreciable property of the Company under Code § 108(b)(5).

(q) The Company does not have any direct or indirect liability, indebtedness,
obligation, commitment, expense, claim, deficiency, guaranty or endorsement of
or by any Person, whether accrued, absolute, contingent, matured, unmatured,
liquidated, unliquidated, known or unknown (“Liability”) except for
(I) Liabilities which are adequately reflected and reserved against in the
Balance Sheet, and (II) Liabilities arising under the Contracts, provided that
none of the Liabilities described in this section relates to any Default, breach
of warranty, tort, infringement or violation of Applicable Law or arose out of
any action, order writ, injunction, judgment or decree outstanding or claim,
suit, litigation, proceeding, investigation or dispute (“Action”).

Other than the representations and warranties contained in this Agreement,
Seller makes no representation or warranty as to the seaworthiness of the
Riverboat Casino or the condition or fitness of the Riverboat Casino or any of
the other Riverboat Casino Assets thereof for any particular purpose other than
the purpose for which they are currently used. For purposes of this Agreement,
“Seller’s Knowledge” means the actual knowledge of any of its executive officers
as of the date of this Agreement, after reasonable inquiry.

7. BUYER’S REPRESENTATIONS. As of the date hereof and as of the Closing, Buyer
hereby represents and warrants to Seller that (A) Buyer is a corporation duly
formed, validly existing and in good standing under the laws of the jurisdiction
identified in

 

- 24 -



--------------------------------------------------------------------------------

the preamble to this Agreement and is in good standing under the laws of the
State of Missouri, (B) Buyer has all requisite power and authority necessary to
enter into this Agreement and to carry out its obligations hereunder, (C) Buyer
is a citizen of the United States within the meaning of 46 U.S.C. Section 2,
authorized to own and operate the Riverboat Casino in the coastwise trade,
(D) Buyer has had full opportunity to inspect the Riverboat Casino, its various
components and systems and the other Riverboat Casino Assets, and Buyer is
relying solely on the representations and warranties made by Seller herein and
its own evaluation of the seaworthiness of the Riverboat Casino and the
condition and fitness of the other Riverboat Casino Assets in connection with
its agreement to purchase the Riverboat Casino Assets, (E) all documents and
information furnished by Buyer to Seller with respect to Buyer’s financial
condition, sources of financing and capability of operating a gaming
establishment are true and correct in all material respects, (f) other than any
filings required to be made under the HSR Act, the approval of the City of St.
Louis under the terms of the City Lease, and the approval of the Bankruptcy
Court, the Commission and the applicable liquor authorities, no consent,
approval or action of, filing with or notice to any governmental or regulatory
authority or other third party on the part of Buyer is required in connection
with the (I) execution, delivery and performance of this Agreement or
(II) consummation of the transactions contemplated hereby, (g) the execution and
delivery by Buyer of this Agreement and the performance by Buyer of its
obligations hereunder do not (I) conflict with or result in a violation or
breach of any of the terms, conditions or provisions of the certificate of
incorporation or By-laws of Buyer or (II) conflict with or result in a violation
or breach of any term or provision of any law or order applicable to Buyer or
any of its assets and properties, other than such conflicts, violations or
breaches that could not in the aggregate reasonably be expected to adversely
affect the validity or enforceability of this Agreement and (h) Buyer has
sufficient cash and/or available credit facilities (and has provided Seller with
evidence thereof) to pay the Purchase Price and to make all other necessary
payments of fees and expenses in connection with the transactions contemplated
by this Agreement, including in respect of the Company Liabilities.

8. COVENANTS.

(a) Pre-Closing Covenants of Seller and Company. Seller hereby covenants and
agrees that prior to the Closing Date it shall (and shall cause the Company, as
applicable, to), and Company hereby covenants and agrees that prior to the
Closing Date it shall:

(i) make available to Buyer’s representatives true and correct originals or
copies of all records relating to the construction and operation of the
Riverboat Casino which are in Seller’s or the Company’s possession (with Buyer
to bear the cost of any copying costs) including drawings and specifications;

(ii) cause the Riverboat Casino to be insured through and including the Closing
Date with the same coverages, limits, policies and underwriters as in effect on
the date hereof;

 

- 25 -



--------------------------------------------------------------------------------

(iii) use all commercially reasonable efforts to cause those conditions to the
Closing which are reasonably within Seller’s and/or the Company’s control to be
timely satisfied;

(iv) (A) not amend, modify, terminate (partially or completely), grant any
waiver under or give any consent with respect to any Contract that is an Assumed
Executory Lease and Executory Contract, provided that Company may amend its
existing lease of office space to extend the term up to and including
January 31, 2007, at a rent not exceeding $5,200 per month; (B) not materially
Default under any Contract that is an Assumed Executory Lease and Executory
Contract, provide, that if such Default is cured prior to the Closing, Seller
shall not have breached this clause (B); (C) not create any Encumbrance on any
of the Riverboat Casino Assets other than the Company Liabilities or pursuant to
this Agreement or the Procedures Order or otherwise in the ordinary course of
business; (D) not compromise, settle or otherwise adjust any Assumed Liability;
(E) not alter the salaries or other compensation payable to any employee in any
material respect, other than in the ordinary course of business with respect to
employees with salaries and bonuses of less than $50,000 and other than with
respect to new employees hired in the ordinary course of business; and (F) take
all reasonable action within its control to prevent any of the changes or events
listed in Section 6(f) from occurring, in each case other than pursuant to the
Company Plan of Reorganization and this Agreement and other than in respect of
claims not being assumed by the Company;

(v) deliver to Buyer within fifteen (15) days after the end of each calendar
month unaudited financial statements of the Company for such month, consisting
of a balance sheet, a statement of income (including detailed revenue
classifications) and a statement of cash flows (all such financial statements,
the “Post-Signing Financial Statements”);

(vi) give Buyer and its representatives (including Buyer’s accountants, counsel,
consultants, employees and such other representatives as Buyer may designate
from time to time), upon reasonable notice and during normal business hours,
full access to the Riverboat Casino Assets, and all Contracts, books, records
and affairs of Seller and the Company related to the Riverboat Casino Assets,
and Seller shall cause its officers and employees to furnish to Buyer copies of
all documents, records and information related to the Riverboat Casino Assets as
Buyer or its representatives may reasonably request;

(vii) subject to the restrictions set forth in this Agreement, use commercially
reasonable efforts (A) to operate the Riverboat Casino in the ordinary course of
business consistent with Seller’s and the Company’s practices during and prior
to the period following the filing of its bankruptcy petition, and (B) as
necessary to cause the representations and warranties of Seller in Section 6 to
be true and correct in all material respects as of the Closing Date;

(viii) notify Buyer, in writing, prior to implementing operational decisions of
a material nature outside the ordinary course of business and obtain Buyer’s
written consent prior to entering into any Contract involving an amount in
excess of $75,000 or for a term extending more than ninety (90) days beyond the
Closing Date; provided, however, that if Buyer’s consent is not obtained where
required, then the sole remedy of

 

- 26 -



--------------------------------------------------------------------------------

Buyer shall be to require that the Contract in question be included among the
Excluded Assets under Section 9(c)(vii);

(ix) not take a position (or cause the Company to take a position) on any income
Tax Return, before any governmental agency charged with the collection of any
income Tax, or in any judicial proceeding that is in any way inconsistent with
the allocation of the Purchase Price as agreed to by Seller and Buyer at or
prior to the Auction (as defined in Section 9(a) below);

(x) subject to the restrictions set forth in this Agreement, use (or cause the
Company to use) commercially reasonable efforts (but shall not be required to
increase wages or benefits) to keep available the services of the current
employees and agents of Seller and the Company and to maintain its relations and
goodwill with the suppliers, customers, distributors of Seller or the Company
and any others having a business relation with Seller or the Company;

(xi) obtain Buyer’s consent, in writing, prior to modifying or terminating any
Real Property Lease or abandoning any real property covered by a Real Property
Lease, or selling, transferring, or otherwise conveying any interest in any
other real property owned by the Company which supports the Riverboat Casino
operations (except real property that is among the Excluded Assets), which
consent shall not be unreasonably withheld;

(xii) promptly disclose to Buyer in writing any information set forth in the
Schedules that is no longer complete, true or applicable and any information of
the nature of that set forth in the Schedules that arises after the date hereof
and that would have been required to be included in the Schedules if such
information had been obtained on the date of delivery thereof; provided,
however, that none of such disclosures shall be deemed to modify, amend or
supplement the representations and warranties of Seller or the Schedules hereto
for the purposes of this Agreement (including Section 4 and Section 12 hereof)
unless Buyer shall have consented thereto in writing;

(xiii) not treat the stock of the Company as worthless under Code § 165;

(xiv) not elect, on behalf of the Company, to reduce the basis of the
depreciable property of the Company under Code § 108(b)(5);

(xv) promptly provide to Buyer a copy of the Phase I environmental assessment
report performed by Penn National Gaming, Inc. in August 2004 (the “Prior
Environmental Assessment”);

(xvi) pay the Accounts Payable, Accrued Expenses and Deferred Obligations of the
Company consistent with its practices during the pendency of the Company’s
bankruptcy proceeding;

(xvii) prior to acquiring any additional Gaining Equipment described in Section
1(b)(iv), by purchase or by lease (with a term exceeding thirty days or without
an option to terminate at no cost to Company upon at most thirty days’ written
notice) Seller

 

- 27 -



--------------------------------------------------------------------------------

and/or Company, as applicable, shall first obtain the prior written consent of
Buyer, in Buyer’s sole and absolute discretion;

(xviii) except with Buyer’s prior written consent, not enter into any amendment
of or extension to any existing agreement between the Company and the Hotel
Employees, Restaurant Employees Local 74, AFL-CIO (any such agreement, a “Union
Agreement”); provided, however, that Buyer’s prior written consent shall not be
required for any amendment or extension which both (A) extends the Union
Agreement for a period ending no sooner than 60 days and no later than 120 days
after Closing, and (B) imposes no financial or operational obligations on
Company which are materially more onerous than the contract terms previously
disclosed by Company to Buyer;

(xix) assign to Company any and all interests of Seller in and to the Contracts
to be assumed by Buyer pursuant to Section 1(b)(ii) hereof, in a form reasonably
acceptable to Buyer;

(xx) promptly upon signing of this Agreement, Company shall request a
determination pursuant to Section 505(b) of the Bankruptcy Code of any unpaid
Missouri income Tax Liability of the Company, and Seller shall request a
determination pursuant to Section 505(b) of the Bankruptcy Code of any unpaid
income Tax Liability of a consolidated group which included the Company as a
member, in each case, incurred during the Tax year ending on February 28, 2003
and February 29, 2004 and February 28, 2005; and

(xxi) promptly upon filing of the Tax Returns for the Tax year ending on
February 29, 2006 and prior to the Closing Date, Company shall request a
determination pursuant to Section 505(b) of the Bankruptcy Code of any unpaid
Missouri income Tax Liability of the Company, and Seller shall request a
determination pursuant to Section 505 (b) of the Bankruptcy Code of any unpaid
income Tax Liability of a consolidated group which included the Company as a
member, in each case, incurred for the Tax year ending on February 28, 2006;

(xxii) at the earlier to occur of the expiration of the software maintenance
agreement, or the Closing Date, enter into a new maintenance agreement with
respect to the Excluded Software so that none of the Assumed Executory Leases
and Executory Contracts cover maintenance for Excluded Software;

provided, however, notwithstanding anything to the contrary herein, the Company
may, at any time and from time to time, distribute, dividend, transfer, assign
or otherwise dispose of any or all of the Excluded Assets; provide, further
that, notwithstanding any other provision in this Agreement, so long as the
Company Plan of Reorganization is prepared and prosecuted in good faith, the
failure of the Company Plan of Reorganization to be confirmed by the Bankruptcy
Court shall not constitute a breach by Seller of any covenant herein; and
provided, further that, notwithstanding any other provision in this Agreement,
nothing in this Agreement shall be deemed to restrict or prohibit either the
Company or the Committee from including provisions in the Company Plan of
Reorganization (including provisions regarding the treatment of creditors) that
either the Company or the Committee deem to be

 

- 28 -



--------------------------------------------------------------------------------

appropriate or in furtherance of its fiduciary duties, so long as nothing so
included in the Company Plan of Reorganization is inconsistent with the
provisions of this Agreement.

(b) Post-Closing Covenant of Seller. Seller further covenants that:

(i) Seller will not treat the stock of the Company as worthless under Code §
165;

(ii) Seller will not elect, on behalf of the Company, to reduce the basis of the
depreciable property of the Company under Code § 108(b)(5);

(iii) Seller shall apportion the consolidated Section 382 limitation to Buyer
under the circumstances and in the manner described in Section 6(p)(iii),

(iv) promptly upon the close of the Tax year in which the Closing Date occurs
and the filing of the relevant federal income Tax Return for such Tax year,
Seller shall request or cause [the liquidating trustee of the Seller’s estate]
to request pursuant to Section 505(b) of the Bankruptcy Code a determination of
any unpaid Liability of the consolidated group which included the Company as a
member for income Tax incurred during the Tax year of such group in which the
Closing Date occurred;

(v) Seller shall prepare, in consultation with the Company, Missouri income Tax
Returns and, in respect of the filing of such Missouri income Tax Returns, a
Section 505(b) determination request letter for filing by the Company with
appropriate Missouri Taxing authorities for the short-Tax year ending on the
Closing Date, and Seller shall make appropriate reserves to provide for payment
of additional income Tax Liability if such short-year Tax Returns are selected
for examination by Missouri Taxing authorities and such examination results in
the assertion of additional Liability against the Company;

(vi) the effective date of any plan of reorganization or liquidation confirmed
by the Bankruptcy Court in the Seller Case shall not occur until either (a) the
60-day period provided for under Section 505(b)(2)(A)(i) of the Bankruptcy Code
expires without the consolidated group Tax Returns being selected for
examination in response to requests made in accordance with Section 8(a)(xx)
hereof (i.e. for Tax periods ending February 28, 2003, February 29, 2004 and
February 28, 2005), or (b) the 180-day period provided for under
Section 505(b)(2)(A)(ii) of the Bankruptcy Code expires in response to requests
regarding consolidated group Tax Returns made in accordance with
Section 8(a)(xx) hereof (i.e. for Tax periods ending February 28,
2003, February 29, 2004 and February 28, 2005) and Seller has made in
consultation with Buyer appropriate reserves sanctioned by the Bankruptcy Court
to provide for payment of any additional income Tax liability asserted against
the Company or Seller’s consolidated group; and

(vii) Seller shall not allow the Seller Case to be closed until either (a) the
60-day period provided for under Section 505(b)(2)(A)(i) of the Bankruptcy Code
expires without the Tax Returns being selected for examination in response to
requests made in accordance with Sections 8(a)(xxi) and 8(b)(iv) and 8(b)(v)
hereof (i.e. for the Tax period ending February 28, 2006 and the Tax year in
which the Closing Date occurs), or (b) the 180-day period provided for under
Section 505(b)(2)(A)(ii) of the Bankruptcy Code expires

 

- 29 -



--------------------------------------------------------------------------------

in response to requests regarding Tax Returns made in accordance with Sections
8(a)(xxi), 8(b)(iv) and 8(b)(v) (i.e. for the Tax period ending February 28,
2006 and the Tax year in which the Closing Date occurs) and Seller has made in
consultation with Buyer appropriate reserves sanctioned by the Bankruptcy Court
to provide for payment of any additional income Tax liability asserted against
the Company or Seller’s consolidated group.

Except as otherwise credited toward the Purchase Price pursuant to Section 2(f),
to the extent employees of Seller or the Company are owed salary, wages or other
benefits in connection with services rendered to Seller and/or the Company
through the Closing Date (excluding accrued vacation pay), Seller and/or the
Company (as applicable) shall pay all such amounts (including any incentive pay)
to its employees on a timely basis after the Closing in accordance with Seller’s
regular payroll procedures. Buyer acknowledges and agrees that, notwithstanding
anything to the contrary in this Agreement, following the Closing, Seller and/or
any entity other than the Company that will be responsible under the Company
Plan of Reorganization for distributing assets on or after the effective date of
the Company Plan of Reorganization to creditor classes may, at any time and from
time to time, distribute, pay-out, dividend, assign or otherwise dispose of any
of their respective assets, including without limitation the Excluded Assets and
the Purchase Price (collectively, “Distributions”), to their respective
creditors, provided, however, that this provision shall in no event apply to the
Company or be deemed to authorize the distribution of any assets owned by the
Company following the Closing.

(c) Covenants of Buyer.

(i) Buyer hereby covenants and agrees that it shall (A) use all commercially
reasonable efforts to cause those conditions to the Closing which are reasonably
within Buyer’s control to be timely satisfied, and (B) use all commercially
reasonable efforts to cause the representations and warranties of Buyer in
Section 6 to be true and correct in all material respects as of the Closing
Date.

(ii) From the Closing Date until the date on which the Case is closed and at
Seller’s expense, Buyer shall permit Seller and its authorized representatives,
upon reasonable notice to Buyer and at a time convenient to Buyer, to have
access to the books and records of Seller and the Company being transferred to
Buyer as part of the Riverboat Casino Assets, for the purpose of obtaining any
information necessary for the preparation and filing of any Tax Returns or other
reports to any governmental authority for any period or for any other reason
related to the Case. Buyer shall retain such records consistent with Buyer’s
normal record retention policies.

(iii) Promptly after Buyer’s receipt thereof, Buyer shall provide to Seller a
copy of the Environmental Assessment to be performed by Buyer under
Section 4(m).

(d) Tax Matters.

(i) Seller shall include the items of the Company (including any items required
to be taken into account by Treasury Regulations §§ 1.1502-13 and 1.1502-19) on
Seller’s consolidated federal income Tax Returns for all periods through the
ending

 

- 30 -



--------------------------------------------------------------------------------

of Seller’s Tax year including the Closing Date in accordance with Treasury
Regulations § 1.1502-76(b)(1)(ii)(A)(I) and pay all federal income Taxes
attributable to such income. Any items of the Company that occur on the Closing
Date other than items occurring after the Closing which are outside the
Company’s ordinary course of business shall not be subject to the next day rule
as such rule is provided in Treasury Regulations § 1.1502-76(b)(1)(ii)(B). For
all taxable periods ending on or before the Closing Date, Seller shall cause the
Company to join in Seller’s consolidated federal income Tax Return (and any
consolidated, affiliated, combined, unitary or similar other Tax Return where
required or previously filed) and, in jurisdictions where Company separately
reports, Seller shall cause to be filed with respect to the Company separate
company state and local income Tax Returns and shall cause to be timely paid any
Taxes imposed on Company. All such Tax Returns shall be prepared and filed in a
manner consistent with prior practice, except as required by a change in
applicable law or regulation. Buyer shall have the right, at its expense, to
review and comment on any such Tax Returns (and, as applicable, determination
request letters prepared in accordance with Section 505(b) of the Bankruptcy
Code) prepared by Seller. Buyer shall cause the Company to furnish information
to Seller as reasonably requested by Seller to allow Seller to satisfy its
obligations under this section in accordance with past custom and practice. The
Company and Buyer shall consult and cooperate with Seller as to any elections to
be made on Tax Returns of the Company for periods ending on or before the
Closing Date. Buyer shall include the Company in its combined or consolidated
income Tax Returns, as applicable, for all periods other than periods ending on
or before the Closing Date. Buyer and Seller shall, and shall each cause its
affiliates to, provide to the other such cooperation and information, as and to
the extent reasonably requested, in connection with the filing of any Tax
Return, determination of Liability for Taxes, or conduct of any audit,
litigation or other proceeding with respect to Taxes, which cooperation and
information shall include providing copies of all relevant Tax Returns
(including any relevant Tax Return of Seller or any group of Seller that
includes the Closing Date), together with relevant accompanying schedules and
workpapers.

(ii) Seller shall pay Buyer the amount of any Tax refund received by Seller
resulting from the carryback by Company of any post-closing income Tax attribute
of the Company into Seller’s consolidated income Tax Return.

(iii) Seller shall allow the Company and its counsel to participate, at its
expense, in any audit of Seller’s consolidated federal income Tax Returns to the
extent that such Tax Returns relate to the Company. Seller shall not settle any
such audit in a manner that would adversely affect the Company after the Closing
Date without the prior written consent of Buyer, which consent shall not be
unreasonably withheld or delayed.

(iv) Seller shall join Buyer, at Buyer’s option, in making an election under
Code § 338(h)(10) (and any corresponding elections under state, local, or
foreign Tax law) (collectively a “§ 338(h)(10) Election”) with respect to the
purchase and sale of the stock of the Company hereunder. Any § 338(h)(10)
Election must be made by Buyer, and Buyer shall be required to notify Seller of
such election, not later than 90 days prior to the extended due date of Seller’s
federal income Tax Return (whether or not extended) for the fiscal year during
which the Closing occurs, provided that Buyer shall in any event notify Seller
within 30 days after Buyer has made any Section 338(h)(10) Election. Seller will
pay any Tax attributable to the making of the § 338(h)(10) Election. At

 

- 31 -



--------------------------------------------------------------------------------

the Closing, Seller will deliver to Buyer a fully executed IRS Form 8023
reflecting the § 338(h)(10) Election and any similar form provided for under
state, local or foreign law.

(v) Seller shall, and shall cause the Company to, take all necessary actions
such that all Tax sharing agreements or similar agreements with respect to or
involving the Company shall be terminated as of the Closing Date and such that,
after the Closing Date, the Company shall not be bound thereby or have any
Liability thereunder.

(vi) Buyer shall pay to Seller all refunds of Taxes received by Buyer or the
Company after the Closing Date and attributable to Taxes paid by the Company
with respect to any pre-closing period or portion thereof (other than those
refunds to which Buyer is entitled pursuant to Section 8(d)(ii)). Buyer shall
not be required to seek any such Tax refund whether at Seller’s request or
otherwise or whether through the filing of amended Tax Returns, claims for
refunds or otherwise, if Buyer believes the Company is not reasonably entitled
to seek such refund. In the event that Seller chooses to seek any such Tax
refund directly, Buyer, at Seller’s reasonable expense, will cooperate fully
with Seller in preparing and filing any related claims, amended Tax Returns or
other documents (including but not limited to relevant powers of attorney or
other required authorizations that would permit Seller to represent the Company
and receive directly any Tax Refunds resulting from Seller’s filing such claims,
amended Tax Returns or other required documents). Buyer is entitled to waive the
carryback of any net operating loss or other item of the Company for any
post-Closing period or portion thereof.

(vii) Buyer shall not, and shall not cause, any Tax Return of the Company for
any period ending on or before the Closing Date to be amended without the prior
written consent of Seller.

(viii) Buyer shall not make, and shall not cause any election to be made, other
than the § 338(h)(10) Election as permitted by Section 8(d)(iv), with respect to
the Company that could increase the Tax Liability of the Company for any period
or portion thereof ending on or before the Closing Date to the extent such
election would cause the Company or Seller to pay additional Taxes (excluding
for this purpose any election that would result solely in any reduction in any
net operating loss carryforward attributable to the Company for periods ending
after the Closing Date).

(ix) Seller shall not make, and shall not cause any election to be made, with
respect to the Company that could increase the Tax Liability of the Company for
any period or portion thereof ending on or after the Closing Date to the extent
such election would cause the Company or Buyer to pay additional Taxes
(including for this purpose any election that would result solely in any
reduction in any net operating loss carryforward attributable to the Company for
periods ending on or before the Closing Date).

(x) Seller agrees that at Buyer’s election, Seller shall cooperate with Buyer in
restructuring this transaction as a purchase of the assets of the Company in
order to achieve 1031 exchanges under the Code (“Exchange”) of some or all of
the Riverboat Casino Assets, or with any arrangements for deferred or
multi-party Exchanges; provided, however, such election shall be exercised by
Buyer in writing on or before the date on which Qualified Bidders (as defined in
Section 9(a) are required to submit their bids

 

- 32 -



--------------------------------------------------------------------------------

at Auction and shall be accompanied by a proposed asset purchase agreement
granting the Company and Seller substantively the same rights and the same
aggregate consideration as are contained for Seller in this Agreement.

9. BANKRUPTCY COURT APPROVALS.

(a) Bid Protections, Procedures Order and Sale Motion. Promptly following the
execution of this Agreement (and in no event later than five (5) Business Days
thereafter), Seller will file a motion with the Bankruptcy Court (the “Approval
Motion”) seeking an order of the Bankruptcy Court in form reasonably
satisfactory to Buyer and consistent with this Agreement (the “Procedures
Order”) which:

(i) authorizes the payment by Seller and Company to Buyer of Six Hundred Fifty
Thousand Dollars ($650,000) (the “Break Up Fee”), in the event this Agreement is
terminated and a distribution of the Break Up Fee to Buyer is required as
provided in Section 16 hereof;

(ii) approves the sale of the Closing Shares to Buyer pursuant to this
Agreement, but subject to higher and better offers of third parties for the
Closing Shares or the Riverboat Casino Assets at an outcry auction to be
conducted pursuant to Section 363(B) of the Bankruptcy Code (the “Auction”); and

(iii) authorizes and directs Seller to pay fees and indemnity obligation amounts
due to U.S. Bank National Association pursuant to the Escrow Agreement, attached
hereto as Exhibit A, as allowed administrative expenses of the Seller within the
meaning of Section 503 of the Bankruptcy Code.

Seller shall use its commercially reasonable efforts to obtain entry of the
Procedures Order within thirty (30) days after the execution of this Agreement.

The Procedures Order shall provide that any Qualified Bidder may structure its
bid at the Auction as a purchase of the Riverboat Casino Assets from the
Company, rather than as a bid for the Closing Shares. Except as otherwise
permitted in this Agreement, each bid shall be substantially on the terms of, or
on more favorable terms for Seller or the Company (as applicable) than, those
set forth in this Agreement.

The Procedures Order shall provide that (i) if it is determined that a Person
other than Buyer has made the highest and/or best offer at the Auction (the
“Winning Buyer”), (ii) the Winning Buyer does not close on its agreement for the
sale of the Closing Shares or the Riverboat Casino Assets, as applicable, and
(iii) no other participant at the Auction who made a superior offer to Buyer has
the right or chooses to exercise the right to close on the Closing Shares or the
Riverboat Casino Assets, as applicable, then Buyer shall have the option, at its
sole discretion, to purchase the Closing Shares or the Riverboat Casino Assets
on the same terms as this Agreement, as the same may be modified by the last
bona fide bid of the Buyer made at the Auction (the “Backup Option”). Such
Backup Option must be exercised, if at all, within ten (10) days after delivery
of written notice from Seller to Buyer that the Winning Buyer has not closed on
the sale of the Closing Shares or Riverboat Casino Assets. Notice of exercise of
the Backup Option shall be in writing delivered to Seller, together with Buyer’s
earnest money deposit of $1,500,000 to be

 

- 33 -



--------------------------------------------------------------------------------

deposited with Escrow Agent on terms substantially identical to those set forth
in Exhibit A attached hereto. If the Backup Option is timely exercised, then the
parties shall proceed to the Closing under this Agreement (as modified by
Buyer’s last bona fide bid at the Auction, and any other modifications agreed to
by both Seller and Buyer) in good faith, and any specific time deadlines for a
party’s performance of an obligation, or for exercise of a right or privilege,
contained in this Agreement shall be extended by a time period not greater than
the period of time elapsed between the date of the Auction and the date on which
the Backup Option is exercised. The Backup Option granted in this paragraph
shall apply only to with respect to Pinnacle Entertainment, Inc. or its
designee, and not any other party which may become the “Buyer” as a result of
the Auction.

The Procedures Order shall also establish the following bidding rules for the
Auction: Each competing bidder shall, at least five (5) days before the Auction,
deliver to Seller and/or the Company, as applicable, (I) a refundable cash
deposit of $1,500,000, (II) reasonable proof of the interested party’s ability
to consummate a purchase of the Closing Shares, or the Riverboat Casino Assets,
as applicable, including a copy of such party’s annual, quarterly and monthly
financial statements for the most recently ended fiscal periods, certified to be
true correct and complete in all material respects, and (III) an executed Sale
and Purchase Agreement on substantially the terms of, or on more favorable terms
than those set forth in, this Agreement, except as may be necessary to reflect
an offer for the purchase of only the Riverboat Casino Assets (and not the
Closing Shares), which Sale and Purchase Agreement shall (A) specify the amount
of cash or other consideration offered by the competing bidder for the Closing
Shares, and/or the Riverboat Casino Assets, as applicable, (B) not be subject to
unperformed due diligence or closing conditions, nor provide for an expense
reimbursement, break-up amount or Backup Option, and (C) constitute an
irrevocable offer by such competing bidder to complete its proposed purchase
upon the terms set forth therein. Once a competing bid that satisfies the
above-enumerated requirements has been submitted to Seller, the Company or the
Committee, such bid may be modified by the applicable bidder at any time prior
to the Auction to the extent that such modifications would, in the opinion of
the Committee, after consultation with Seller, the Company and the Bondholders,
improve the quality of such bid.

No competing offer will be considered unless the aggregate consideration to
Seller or the Company under such bid is at least $250,000 more than the sum of
the Purchase Price plus the Break Up Fee, and the Committee, after consultation
with the Bondholders, Seller and the Company, determines in its sole discretion
that such offer, taken as a whole, is a higher and/or better bid than the bid
set forth in this Agreement. In the event that the Committee shall so determine
that such bid is a higher and/or better bid than that set forth in this
Agreement, Buyer shall have the right to amend this Agreement as necessary in
its reasonable discretion in order to cause Buyer’s bid hereunder to be
comparable to such higher and/or better bid. Only those persons who have
submitted an offer in compliance with this section and the Procedures Order
shall be a “Qualified Bidder.” Each Qualified Bidder shall be invited to attend
the Auction at the Office of Thompson Coburn LLP, which Auction must be attended
in person. Seller and the Company shall cause the Auction to commence at 10 a.m.
(Central Time) on May 16, 2006, provided the Procedures Order has been entered
prior to such date. Subject to the limitations set forth above, the opening
price at such Auction shall be the highest and/or best offer of a Qualified
Bidder (as determined by the Committee in its sole discretion after consultation
with the Bondholders, Seller and

 

- 34 -



--------------------------------------------------------------------------------

the Company). Subsequent bids shall be in increments of $100,000 or such greater
amount as designated by the Committee from time to time during the Auction. At
the request of Buyer, Seller shall provide or cause the Committee to provide its
valuation of any competing bid that constitutes the highest and/or best offer at
the time of such request.

Seller, the Company and the Committee shall consider bids submitted by Buyer and
the Qualified Bidders during the Auction and the Committee, after consultation
with the Bondholders, Seller and the Company, shall make a determination of the
highest and/or best offer in its sole discretion. The determination of which
bidder has submitted the highest and/or best offer for the Closing Shares and/or
the Riverboat Casino Assets, as applicable, at the Auction shall be made by the
Committee in its sole discretion after consultation with the Bondholders, Seller
and the Company, subject to the final determination by the Court at the Sale
Hearing referred to in Section 9(b). At the Sale Hearing, the Court shall
consider the results of the Auction and shall make a final determination of the
highest and/or best offer to the Company’s bankruptcy estate. After the
determination of the winning bidder, Seller, or the Company, as applicable,
shall promptly execute the Sale and Purchase Agreement previously executed and
submitted by such winning bidder, together with any changes thereto necessitated
by the parties’ actions at the Auction.

(b) Sale Order. Within three (3) Business Days following the Auction Seller and
the Company will file with the Bankruptcy Court a motion to approve the sale of
the Closing Shares (the “Sale Motion”), through which they will seek an order of
the Bankruptcy Court in form reasonably satisfactory to Buyer and consistent
with this Agreement (the “Sale Order”); and Seller and the Company shall use
their best efforts to obtain a hearing on the Sale Order (the “Sale Hearing”) as
soon as practicable after the filing of the Sale Motion. The Sale Order shall,
among other things (i) order the sale of the Closing Shares to Buyer pursuant to
Section 363(B) of the Bankruptcy Code on the terms and conditions set forth in
this Agreement and authorize Seller and Company to proceed with this
transaction, (ii) order that the sale of the Closing Shares shall be free and
clear of all Encumbrances and provide for an injunction in favor of Buyer and
its property, including the Closing Shares, prohibiting any holder of a claim
from taking any action or enforcing any Encumbrance against the Closing Shares
or the Riverboat Casino Assets and (iii) include specific findings that:
(A) Buyer is a good faith purchaser of the Closing Shares and under
Section 363(m) of the Bankruptcy Code and is entitled to all protections
thereby; that Buyer is not a successor to Seller or Company and this Agreement
does not constitute a de facto merger or consolidation of Seller and Buyer or
Company and Buyer; Buyer is not a mere consolidation or substantial continuation
of Seller’s or Company’s business; Buyer is entering the sale in good faith;
(B) any objections to this Agreement and related transactions are overruled, and
that future objections to this Agreement or related transactions are barred;
(C) any subsequent bankruptcy proceedings by Seller or the Company or
reorganized Seller or dismissal of the Case shall not affect this Agreement or
related transactions; (D) that Seller and Company have full authority to execute
this Agreement; and all necessary corporate action has been taken; no consents
or approvals other than those expressly provided in this Agreement are required
for consummation of this Agreement and related transactions; (E) approval of
this Agreement and consummation of the transactions are in best interest of
Seller and the Company and their respective creditors and estates;
(F) reasonable opportunity to object or be heard with respect to the Sale Motion
has been

 

- 35 -



--------------------------------------------------------------------------------

afforded to all interested entities; (G) this Agreement was negotiated, proposed
and entered by Seller, Company and Buyer, without collusion, in good faith, and
from arms length bargaining positions with parties represented by counsel and
financial advisors; (H) the terms and conditions of this Agreement and related
transaction are fair and reasonable; (I) the Bankruptcy Court retains exclusive
jurisdiction to enforce the Sale Order; and (J) such other items as are
reasonably acceptable to Buyer. Both Buyer’s and Seller’s obligations to
complete the sale and purchase of the Closing Shares are conditioned upon the
Bankruptcy Court’s entry of the Sale Order and a Confirmation Order as set forth
in Section 9(c).

(c) Confirmation Order. Promptly following the Sale Hearing, Seller and the
Company shall seek an order of the Bankruptcy Court (the “Confirmation Order”)
confirming a Plan of Reorganization of the Company (the “Company Plan of
Reorganization”). Both Buyer’s and Seller’s obligations to complete the sale and
purchase of the Closing Shares are conditioned upon the Bankruptcy Court’s entry
of the Confirmation Order. Seller agrees that each of the Company Plan of
Reorganization and the Confirmation Order must be in form and substance
reasonably satisfactory to Buyer and shall not be inconsistent with the
provisions of this Agreement, and shall further provide for the following:

(i) the Purchase Price shall be used to pay in full, as of the effective date of
the Company Plan of Reorganization, all allowed pre-petition priority claims
against and post-petition administrative expenses of the Company other than
Company Liabilities;

(ii) the portion of the Purchase Price allocated to the Riverboat Casino Assets
in accordance with the Procedures Order and/or the Sale Order shall be used to
fund the treatment provided under the Company Plan of Reorganization of allowed
secured and non-priority unsecured claims against the Company;

(iii) except with respect to the Company Liabilities as described in Section 3
hereof, the discharge of all secured and unsecured claims against the Company;

(iv) except with respect to the Company Liabilities as described in Section 3
hereof, the issuance of an injunction in favor of Buyer, the Company and their
respective properties, including the Riverboat Casino Assets, prohibiting any
holder of a claim against the Company in existence as of the date immediately
preceding the effective date of the Company Plan of Reorganization from taking
any action to collect, assess, enforce or recover such claim;

(v) provide that Buyer shall be the owner of all of the Closing Shares, which
shall represent all of the issued and outstanding capital stock of the Company;

(vi) ratify the findings in the Sale Order and include specific findings that:
(1) reasonable opportunity to object or be heard with respect to the
Confirmation Order has been afforded to all interested entities; and (2) the
Bankruptcy Court retains exclusive jurisdiction to enforce the Confirmation
Order;

 

- 36 -



--------------------------------------------------------------------------------

(vii) the following assets shall be excluded from the Riverboat Casino Assets
(collectively, the “Excluded Assets”): (1) officer and crew personal effects;
(2) all cash (including checks received prior to the close of business on the
Closing Date, whether or not deposited or cleared prior to the close of business
on the Closing Date) other than Included Cash; (3) all commercial paper,
certificates of deposit and other bank deposits, treasury bills and other cash
equivalents other than the Included Cash; (4) all rights of the Company to
claims or recoveries under Chapter 5 of the United States Bankruptcy Code;
(5) all contracts, leases and other agreements other than the Assumed Executory
Leases and Executory Contracts; (6) all rights of Seller and/or the Company
under the Seller’s 401(k) plan and related trusts, insurance policies, third
party administration agreements and similar arrangements sponsored by Seller for
current or former employees of the Company; (7) the building, improvements and
tangible personal property (other than certain items of tangible personal
property used in the operation of the Riverboat Casino and listed on Schedule
6(b)), located at 800 First Street, St. Louis, Missouri 63102 (the “Main
Office”); (8) subject to Buyer’s rights under the Trademark License, all right,
title and interest of Seller in the name “President,” “President Riverboat
Casino” and variants thereof, and all marks and logos, whether or not
registered, incorporating such names or portions thereof, (9) all risk
management, general ledger and fixed asset software (excluding data and related
documentation), in each case which are owned, used, or licensed by Seller as
licensee or licensor in connection with the Riverboat Casino (“Excluded
Software”); (10) With respect to the Excluded Assets, all outstanding claims
arising under Seller’s insurance policies from damage to or with respect to such
Excluded Assets prior to the Closing Date; (11) all rights to any refunds for
Taxes accruing to the owner of the Riverboat Casino Assets for the period prior
to and including the Closing Date, including but not limited to all claims for
refund for Missouri state and local sales and use Taxes, regardless whether such
claims were actually filed prior to the Closing Date; (12) all rights of
recovery from insurers and other third parties (including those currently being
pursued in a suit styled IN THE MATTER OF THE COMPLAINT OF THE AMERICAN MILLING
COMPANY, UNLIMITED, H&B MARINE, INC., corporations and AMERICAN MILLING, LP, a
limited partnership, FOR EXONERATION FROM, OR LIMITATION OF, LIABILITY, Case
No. 4:98CV00575SNL (the “Limitation Action”), and rights to recover in a claim
against American Milling Company’s excess insurer, by Winterville Marine Service
and/or Captain John O. Johnson, all resulting from an allision on April 4, 1998,
of the M/V Anne Holly and her barges with the Admiral; and (13) all rights of
the Company to receive restitution payments pursuant to any decree, award,
judgment or other order of a court of competent jurisdiction (including but not
limited to orders entered in respect of criminal law violations and settlements
of contested civil matters), as listed on Schedule 6(j) under the heading
“Excluded Restitution Payments.” Following the Closing, Seller shall have access
upon reasonable prior notice to all papers, books and records (including
electronic records) of every kind and nature pertaining to the ownership and
operation of the Admiral prior to and after the allision with the Anne Holly on
April 4, 1998 to the extent necessary to prove the damages resulting therefrom;
for the avoidance of doubt, such materials shall not be included within the
definition of Excluded Assets.

(viii) pursuant to Section 1141(c) of the Bankruptcy Code and other than with
respect to the Assumed Liabilities, the Company shall hold the Riverboat Casino
Assets free and clear of, all claims and interests of creditors to the maximum
extent permitted under Section 1141(c) of the Bankruptcy Code (the “Excluded
Liabilities”), and,

 

- 37 -



--------------------------------------------------------------------------------

without limiting the foregoing, the Confirmation Order shall specifically
provide that the Company shall hold the Riverboat Casino Assets free and clear
of each of the following (which shall be deemed to be Excluded Liabilities):
(1) Liabilities for Taxes related to all Tax periods (or portions thereof)
ending on or prior to the Closing, including, without limitation, Liabilities
for Taxes arising out of distribution, dividend, transfer, assignment or any
other permitted disposition of any or all of the Excluded Assets prior to the
Closing, regardless of whether such Taxes relate to Tax periods (or portions
thereof) ending on or prior to the Closing; (2) Liabilities for any costs or
expenses incurred arising out of or related to the administration of the
Bankruptcy Case, including any accrued professional fees and expenses of
attorneys, accountants, financial advisors and other professional advisors
(collectively, the “Administrative Claims”); (3) Liabilities arising out of or
related to the Excluded Assets; (4) any Cure Amounts payable by Seller pursuant
to Section 2(c), (5) Liability for salary, wages or other benefits of employees
in connection with services rendered to Seller and/or the Company, including
incentive payments, through the Closing Date (excluding accrued vacation pay) to
the extent not accrued on Company’s books and taken into account in the
determination of Net Current Assets at Closing, (6) Liabilities of Seller under
this Agreement, and (7) Liabilities arising out of or related to the resignation
and/or termination of the employment of the officers and directors of the
Company occurring prior to or concurrently with the Closing in accordance with
Section 4(t) hereof.

(ix) the assumption by the Company of the Assumed Executory Leases and Executory
Contracts under Section 365 of the Bankruptcy Code;

(x) the affirmation of each of the provisions of the Sale Order;

(xi) the retention by the Bankruptcy Court of exclusive jurisdiction to enforce
all provisions of the Confirmation Order relating to the Sale Order; and

(xii) provide that the effective date of the Company Plan of Reorganization
shall not occur until either (a) the 60-day period provided for under
Section 505(b)(2)(A)(i) of the Bankruptcy Code expires without the Missouri
income Tax Returns of the Company being selected for examination in response to
requests regarding such Tax Returns made in accordance with Section 8(a)(xx)
hereof (i.e. for Tax periods ending February 28, 2003, February 29, 2004 and
February 28, 2005), or (b) the 180-day period provided for under
Section 505(b)(2)(A)(ii) of the Bankruptcy Code expires in response to requests
regarding the Company’s Missouri income Tax Returns made in accordance with
Section 8(a)(xx) hereof (i.e. for Tax periods ending February 28,
2003, February 29, 2004 and February 28, 2005) and Seller has made in
consultation with Buyer appropriate reserves sanctioned by the Bankruptcy Court
to provide for payment of any additional income Tax liability asserted against
the Company.

(d) Return of Deposit. If this Agreement is terminated in accordance with
Section 16 hereof for any reason (other than a termination by Seller pursuant to
Section 16(c)), then the Deposit (together with interest thereon) shall be
immediately returned to Buyer.

(e) Superpriority Claim. Buyer shall have (and is hereby granted by Seller) a
Superpriority administrative expense claim senior to all other administrative

 

- 38 -



--------------------------------------------------------------------------------

expenses in the Seller Case in an amount equal to the sum of the Deposit
(together with interest thereon) and the Break Up Fee. The grant of the
superpriority claim described herein shall be included in the Procedures Order.

10. MGC APPROVAL. Within thirty (30) Business Days after the issuance of the
Procedures Order, Buyer shall file with the Commission all applications,
certifications and other documents as may be appropriate to obtain the MGC
Approval, which applications, certifications and other documents shall be
limited only to matters directly related to those approvals and orders that are
necessary in order for the Company to lawfully operate the Riverboat Casino
under the laws and regulations of the State of Missouri, and make available to
Seller copies of all such materials (except personal information and
confidential financial information regarding Buyer’s directors, officers,
employees and principal shareholders), together with evidence of such filing;
provide, however, Seller acknowledges that Buyer has other pending applications
and matters before the MGC and this provision shall not limit or inhibit Buyer
in such proceedings. Buyer shall use all commercially reasonable efforts to
comply with all requests of the Commission and to obtain the MGC Approval and
shall not to take any action that could reasonably be expected to impede or
delay the issuance by the Commission of the MGC Approval or result in the
refusal of the Commission to issue the MGC Approval. From time to time at
Seller’s written request, Buyer shall deliver a written update of the status of
such application and the most recent communications between Buyer and the
Commission. Each of the Company and Seller agrees (i) to disclose non-public
information provided to it by Buyer pursuant to this Agreement only to its
representatives, agents, professional advisors and employees that have a need to
know such confidential non-public information in connection with transactions
contemplated under this Agreement and (ii) to keep confidential and cause its
representatives, agents, professional advisors and employees to keep
confidential all non-public information provided to it by Buyer pursuant to this
Agreement that is designated by Buyer as confidential; provided that nothing
herein shall prevent Company or Buyer from disclosing any such information
(a) upon the request or demand of any governmental authority having jurisdiction
over it, (b) in response to any order of any court or other governmental
authority or as may otherwise be required pursuant to any requirement of law,
including applicable securities law, (c) in connection with the enforcement of
this Agreement or any other obligation of Buyer, and (d) that has been publicly
disclosed other than in breach of this Section. Each of Company and Seller
agrees that upon receipt of non-public information from Buyer, it will use such
information solely for the purpose of evaluating, negotiating, enforcing or
consummating the transactions contemplated under this Agreement and for no other
purposes. The obligations of confidentiality contained in this Section 10 shall
survive the Closing or an earlier termination of this Agreement.

11. CLOSING. The closing of the sale and purchase of the Closing Shares and the
other transactions contemplated hereby (the “Closing”) shall occur as promptly
as practicable, and in any event on the date (the “Closing Date”) which is the
tenth (10th) Business Day following the later to occur of either: (1) the date
on which the satisfaction (or written waiver) of the conditions to Closing set
forth in Sections 4 and 5 (other than conditions with respect to actions the
respective parties will take at the Closing itself) occurs or (2) the closing of
the books for the preceding calendar month in which such conditions to Closing
have been satisfied or waived. The Closing shall occur at the principal office
of Seller or as otherwise agreed by the parties hereto.

 

- 39 -



--------------------------------------------------------------------------------

(a) At Closing, Seller shall deliver to Buyer the instruments, documents and
agreements required to be delivered by Seller under Section 4 hereof.

(b) At Closing, Buyer shall do or deliver to Seller the following:

(i) pay the Purchase Price less the Deposit (with interest accrued thereon, if
any) by wire transfer of immediately available funds to such account or accounts
as Seller shall direct in writing;

(ii) deliver to Seller irrevocable written authorization to apply the Deposit
(with interest accrued thereon, if any) against the Purchase Price; and

(iii) deliver to Seller the instruments, documents and agreements required to be
delivered by Buyer under Section 5 hereof (to the extent required to be
delivered at such time).

12. BROKERS. Except for Libra Securities Corporation and other financial
advisors to Seller, which have been engaged by and at the expense of Seller,
each party hereto represents that it has not retained a broker or other Person
entitled to any commission or other compensation in connection with the
transaction contemplated herein. Each of Seller and Buyer shall indemnify and
hold the other harmless from and against the rights or claims of any Person
claiming through such party to be entitled to any such commission or
compensation; provided that Buyer is not responsible for payment of Seller’s
advisors, including, without limitation, Libra Securities Corporation.

13. DELIVERY. The Closing Shares shall be deemed delivered to Buyer hereunder at
St. Louis, Missouri, simultaneous with the Closing. Except as otherwise provided
in Section 2(b), Buyer shall not be responsible for any sale, use or similar
Taxes, fees and expense imposed in Missouri or elsewhere upon or in connection
with the sale of the Closing Shares.

14. SELLER’S REPRESENTATIONS, WARRANTIES AND COVENANTS. Notwithstanding anything
to the contrary herein, prior to the Closing, Buyer will not have any recourse
to Seller in the event any of the representations and warranties made herein or
deemed made are untrue as at any time of expression thereof, except in the case
of fraud and except that Buyer may terminate this Agreement in accordance with
Section 16 hereof and, if applicable, shall have the right to receive payment of
the Deposit and/or Break Up Fee as provided in, and subject to the terms and
conditions set forth in, this Agreement; provide, however, that Buyer’s
obligation to purchase the Closing Shares at Closing is expressly conditioned
(unless waived by Buyer in writing) upon satisfaction of each of the conditions
set forth in Section 4. The only remedy for a breach of such representations and
warranties shall be Buyer’s option not to close and Buyer’s right to terminate
this Agreement in accordance with and subject to the limitations set forth in
Sections 4 and 16. Without limiting the foregoing, following the Closing, Buyer
shall have no remedy whatsoever for any breach of any representation or warranty
made by Seller herein, except in the case of fraud. All representations,
warranties and (except as set forth in the following sentence) covenants set
forth in this Agreement or in any certificate, document or other instrument
delivered in connection herewith shall terminate at the earlier of (I) the
Closing and

 

- 40 -



--------------------------------------------------------------------------------

(II) termination of this Agreement in accordance with Section 16; provided,
however, that those covenants that contemplate actions to be taken or restrict
actions from being taken after the Closing or termination of this Agreement, as
the case may be, shall survive in accordance with their terms.

15. RISK OF LOSS.

(a) All risk of loss, whether total loss, constructive total loss or less than
total loss or constructive total loss, to the Riverboat Casino Assets shall be
borne by Seller prior to the Closing and any insurance proceeds for events
occurring prior to the Closing shall be for Seller’s account, regardless of when
received. Buyer shall have no obligation to purchase the Closing Shares if the
Riverboat Casino suffers any material damage prior to Closing which is not
remedied by Seller to Buyer’s reasonable satisfaction prior to the Closing. In
the event that the Riverboat Casino Assets suffer damage which does not
constitute a total loss or constructive total loss, Buyer may, at its sole
option, elect to purchase the Closing Shares, in which case Seller shall assign
to Buyer at Closing all of its rights to any insurance proceeds payable with
respect to such loss.

(b) All risk of loss, whether total loss, constructive total loss or less than
total loss or constructive total loss, to the Riverboat Casino Assets shall be
borne by Buyer subsequent to the Closing and any insurance proceeds for events
occurring subsequent to the Closing shall be for Buyer’s account.

16. TERMINATION EVENTS. This Agreement may be terminated prior to the Closing
Date:

(a) by Buyer or Seller upon written notice to the other party at any time prior
to the Closing (I) if the Confirmation Order has not been entered on or before
December 31, 2006, or the Procedures Order has not been entered on or before the
date that is forty (40) days after the date of this Agreement (or such later
date(s) as mutually agreed to by the parties with respect to the foregoing) or
(II) Closing shall not have occurred on or before the date that is six
(6) months after the date of the Bankruptcy Court’s entry of a Confirmation
Order (or such later date as is mutually agreed to by the parties hereto by
reason of the failure of any condition precedent under Section 4, provided that
such failure did not result primarily from the terminating party materially
breaching any covenant contained in this Agreement, or unless the terminating
party shall have waived such condition precedent in writing); provided that such
period shall automatically be extended by an additional six (6) months if the
sole reason the Closing has not occurred is due to the fact that MGC Approval
has not been obtained within the initial six (6) month period and there does not
exist an event, condition, or circumstance that Buyer reasonably determines may
negatively affect the granting of the MGC Approval (any such date being referred
to herein as the “Termination Date”);

(b) by Buyer upon written notice to Seller if Buyer is in compliance in all
material respects with this Agreement and Seller or Company fails to perform any
material obligation required to be performed by Seller or Company, as
applicable, prior to or at the Closing, which failure continues for twenty
(20) Business Days after written notice from Buyer to Seller or the Company, as
applicable, of such failure;

 

- 41 -



--------------------------------------------------------------------------------

(c) by Seller upon written notice to Buyer if Seller is in compliance in all
material respects with this Agreement and Buyer fails to perform any material
obligation required to be performed by Buyer prior to or at the Closing, which
failure continues for twenty (20) Business Days after written notice from Seller
to Buyer of such failure;

(d) by mutual written agreement of Buyer and Seller;

(e) by Seller or Buyer upon written notice to the other if either (A) Seller or
Company, with the approval of the Bankruptcy Court, enters into a contract for
the sale of the Closing Shares or any Riverboat Casino Assets to a Person other
than Buyer or Buyer’s designee, or (B) the Bankruptcy Court approves a competing
plan of reorganization or liquidating plan relating to the Closing Shares not
incorporating this Agreement (a “Competing Plan”);

(f) by Buyer upon written notice to Seller if any of the conditions of Section 4
cannot be met and will not be waived by Buyer;

(g) by Seller upon written notice to Buyer if any of the conditions of Section 5
cannot be met and will not be waived by Seller; and

(h) by Seller or Buyer after the Termination Date in the event the Company Plan
of Reorganization is not confirmed.

Upon a valid termination of this Agreement by Seller pursuant to subsection
(c) above, the Deposit (excluding interest accrued thereon, if any) shall be
forfeited to Seller, but without prejudice to any legal remedy for money damages
that Seller may have, if any, against Buyer as a result of such breach;
provided, however, that Seller’s legal remedies hereunder shall be limited
exclusively to money damages; provided, further, that in no event shall Seller
have the right to specific performance or any other equitable remedy against
Buyer in connection with this Agreement or the transactions contemplated hereby.
Upon a valid termination of this Agreement pursuant to subsection (a), (b), (d),
(e), (f), (g) or (h), the Deposit (with interest accrued thereon, if any) shall
be immediately returned to Buyer and both parties shall execute mutual escrow
instructions to Escrow Agent to that effect. Upon a valid termination of this
Agreement pursuant to subsection (b), or subsection (e), the Break Up Fee shall
be paid to Buyer pursuant to the terms of this Agreement, in full satisfaction
of all claims of Buyer for breach of this Agreement, and as liquidated damages.

17. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Missouri, and where
applicable, the federal laws of the United States.

18. NO CONTRIBUTION. Following the Closing, Seller shall not seek, nor will
Seller be entitled to, contribution from, or indemnification by, the Company,
under the Company’s charter documents, this Agreement, applicable corporate laws
or other laws or otherwise, in respect of amounts due from Seller in connection
with any claim or suit arising under this Agreement.

19. JURISDICTION. In the event any dispute shall arise in connection with the
interpretation of this Agreement or the respective rights and obligations of the
parties

 

- 42 -



--------------------------------------------------------------------------------

hereunder, each party submits to the exclusive jurisdiction of the Bankruptcy
Court for the resolution of such dispute.

20. NOTICES. All notices or other communications required or permitted to be
given under this Agreement shall be given in writing and delivered personally or
sent by registered mail (with postage prepaid) or recognized courier or fax to
the following address and fax number, or to such other address as any party may
from time to time designate in a notice to the other.

 

If to Buyer:

  

Pinnacle Entertainment, Inc.

3800 Howard Hughes Pkwy., Suite 1800

Las Vegas, NV 89109

Attention: John A. Godfrey

Telephone: (702) 784-7748

Facsimile:    (702) 784-7778

with a copy to:

  

Irell & Manella LLP

1800 Avenue of the Stars

Los Angeles, CA 90067

Attention: C. Kevin McGeehan

Telephone: (310) 277-1010

Facsimile:    (310) 203-7199

If to Seller:

  

President Casinos, Inc.

1000 North Leonor K. Sullivan Blvd.

St. Louis, MO 63102-2568

Attention: John S. Aylsworth

President & Chief Operating Officer

Telephone: (314) 622-3140

Facsimile:    (314) 622-3049

with a copy to:

  

Thompson Coburn, LLP

One US Bank Plaza

St. Louis, Missouri 63101

Attention: David A. Lander and

Gerard K. Sandweg, Jr.

Telephone: (314) 552-6067

Facsimile:    (314) 552-7000

 

- 43 -



--------------------------------------------------------------------------------

and with a copy to:

  

Milbank, Tweed, Hadley & McCloy LLP

30th Floor

Los Angeles, California 90017

Attention: Robert J. Moore and

David B. Zolkin

Telephone: (213) 892-4000

Facsimile:    (213) 629-5063

and with a copy to:

  

Blackwell Sanders Peper Martin LLP

720 Olive St., Suite 2400

St. Louis, MO 63101

Attention: David A. Warfield

Telephone: (314) 345-6451

Facsimile:    (314) 345-6060

Any such notice or communication shall be deemed to have been duly served (if
given or made personally) immediately or (if given or made by facsimile) upon
evidence of transmission or upon confirmed answerback or (if given or made by
recognized courier) once the return receipt for the served notice has been
signed by the party receiving the notice or (if given or made by letter) three
(3) Business Days after posting or and in proving the same it shall be
sufficient to show that the envelope containing the same was duly addressed,
stamped and posted. Each notice or communication made by telefax shall be
followed by a confirmation copy to be sent by post. Failure to send any
confirmation copy shall have no effect on the validity or deemed delivery of the
notice or communication.

21. FURTHER ASSURANCES. Seller and Buyer shall do and perform such other and
further acts and execute and deliver any and all such other and further
instruments as may be required by law or reasonably requested by the other (and
at such other party’s cost) to establish, maintain and protect the respective
rights and remedies of the other and to carry out and effect the intent and
purpose of this Agreement.

22. ENTIRE AGREEMENT; COUNTERPARTS. This Agreement, together with a letter
agreement of even date concerning the Cherrick Lot, constitutes the entire
understanding of the parties and supersedes any and all other agreements,
written or oral, with respect to the subject matter hereof. This Agreement may
only be modified or amended by a written instrument signed by the party or
parties against which such modification or amendment is to be enforced. Seller
shall cause the Company to join in, and agree to be bound by, any waiver,
consent or agreement made or given by Seller under this Agreement. This
Agreement may be executed in two or more counterparts which together shall
constitute a single agreement.

23. BINDING EFFECT AND ASSIGNMENT. This Agreement shall be binding on the
parties hereto and inure to the benefit of their respective successors and
assigns. Buyer shall have the right to transfer or assign its rights in and to
this Agreement upon written notice of assignment to Seller: (i) to any entity
controlled by, controlling or under common control with Buyer, or (ii) through
collateral assignments to the Administrative Agent for the benefit of Buyer’s
lenders as required under its credit facility; provided,

 

- 44 -



--------------------------------------------------------------------------------

however, such assignment shall not relieve Buyer from the due performance of all
of Buyer’s obligations under this Agreement.

24. HEADINGS; INTERPRETATION. The section and other headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement. Unless the context of this
Agreement clearly requires otherwise, (A) references to the plural include the
singular, the singular the plural, the part the whole, (B) references to any
gender include all genders, (C) “including” has the inclusive meaning frequently
identified with the phrase “but not limited to,” and (D) references to
“hereunder” or “herein” relate to this Agreement. Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified. Each
accounting term used herein that is not specifically defined herein shall have
the meaning given to it under GAAP.

25. INCORPORATION OF EXHIBITS AND SCHEDULES. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof. Any items listed or described on the Exhibits or Schedules shall be
listed or described under a caption that specifically identifies the Section(s)
of this Agreement to which the item relates (which, in each case, shall
constitute the only valid disclosure with respect to such Section(s)).

[The balance of this page has been left blank intentionally.]

 

- 45 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Riverboat Casino Sale
and Purchase Agreement to be executed by their duly authorized representatives
as of the day and year first above written.

THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES (reference sec. 2(d)(iii) hereof).

 

SELLER:

PRESIDENT CASINOS, INC.

By:

  /s/ Ralph J. Vaclavik

Name:

  Ralph J. Vaclavik

Title:

 

Sr. VP & CFO

COMPANY:

PRESIDENT RIVERBOAT CASINO-

MISSOURI, INC.

By:

 

/s/ Ralph J. Vaclavik

Name:

 

Ralph J. Vaclavik

Title:

 

Sr. VP & CFO

BUYER:

PINNACLE ENTERTAINMENT, INC.

By:

 

/s/ Wade Hundley

Name:

 

Wade Hundley

Title:

 

President

 

- 46 -



--------------------------------------------------------------------------------

EXHIBIT A

Insert Form of Escrow Agreement

 

- 47 -



--------------------------------------------------------------------------------

Exhibit A

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) is entered into as of February 24,
2006, by PRESIDENT CASINOS, INC., a Delaware corporation (“Seller”), PRESIDENT
RIVERBOAT CASINO-MISSOURI, INC., a Missouri corporation (“Company”), PINNACLE
ENTERTAINMENT, INC., a Delaware corporation (“Buyer”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association as escrow agent (the “Escrow
Agent”). Each of Seller and Company is a debtor-in-possession in Case
No. 02-53404-SEG pending in the United States Bankruptcy Court for the Eastern
District of Missouri (“Bankruptcy Court”).

BACKGROUND

A. Pursuant to order of the Bankruptcy Court, Seller is offering for sale the
stock of Company or assets of Company associated with its riverfront casino
operations conducted in St. Louis, Missouri (“Riverboat Casino”) at the
President Casino at the Admiral.

B. In connection with entering into a Riverboat Casino Sale and Purchase
Agreement, of even date herewith, among Buyer, Seller and Company (“Purchase
Agreement”), the Buyer is posting certain of its funds as an earnest money
deposit.

C. Escrow Agent has agreed to act as escrow agent on behalf of the parties, on
the terms set forth in this Agreement.

NOW, THEREFORE, for and in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto hereby agree
as follows:

Section 1. Appointment of Escrow Agent. Buyer and Company hereby mutually
appoint and designate Escrow Agent to act as escrow agent under this Agreement,
and the Escrow Agent hereby accepts such appointment, for the purpose of
receiving, holding, investing, reinvesting and ultimately distributing the
Escrow Fund (as hereinafter defined) in accordance with the terms hereof. The
Escrow Fund shall be maintained as a segregated fund maintained by Escrow Agent
for the benefit of the parties to the Purchase Agreement.

Section 2. Escrow Deposit. Buyer hereby is depositing the amount of One Million
Five Hundred Thousand Dollars ($1,500,000.00) into an escrow account established
with the Escrow Agent (the “Escrow Deposit”), such funds to be held, invested,
reinvested and distributed by the Escrow Agent in accordance with this Agreement
(the Escrow Deposit so delivered to the Escrow Agent pursuant to this Section 2,
together with all income earned thereon, is referred to herein as the “Escrow
Fund”).

Section 3. Investment of Escrow Fund. From time to time, after the Escrow
Deposit made pursuant to Section 2 hereof and until such time as the entire
Escrow Fund has been disbursed pursuant to Section 4 hereof, the Escrow Agent
shall invest the Escrow Fund in



--------------------------------------------------------------------------------

such of the following securities, and in such proportion and maturing at such
times, as Buyer shall specify in its written instructions to the Escrow Agent:

(i) direct obligations, which mature in ninety (90) days or less, of the United
States of America or any instrumentality thereof, for the payment of which the
full faith and credit of the United States of America is pledged; or

(ii) bank accounts, including savings accounts and bank money market accounts of
banks or trust companies (including the Escrow Agent) organized under the laws
of the United States of America or any state thereof, and having a combined
capital and surplus of at least $50,000,000;

(iii) short term obligations such as bankers’ acceptances and overnight
repurchase obligations; and

(iv) Money Market Mutual Funds that invest primarily in U.S. Treasury bills,
notes and bonds and other instruments issued directly by the U.S. Government
(“U.S. Treasury Obligations”) and other obligations issued or guaranteed as to
payment of principal and interest by the U.S. Government, its agencies or
instrumentalities (“U.S. Government Obligations”), bank and commercial
instruments that may be available in the money markets, high quality short-term
taxable obligations issued by state and local govemments, their agencies and
instrumentalities and repurchase agreements relating to U.S. Government
Obligations and qualified first tier money market collateral.

In the absence of duly authorized and complete directions regarding investment
of cash held in the Escrow Fund, Escrow Agent shall automatically invest and
reinvest the same in units of the money market mutual funds identified on
Schedule B attached hereto and incorporated herein, which funds may be managed
by an affiliate of the Escrow Agent.

The Escrow Agent may make any and all investments permitted by this Section 3
through its own bond or investment department. The Escrow Agent shall not be
responsible for any loss suffered from any investment of the Escrow Fund, except
to the extent caused by the gross negligence or misconduct of Escrow Agent.

Section 4. Disbursement of Escrow Fund. The Escrow Agent shall disburse the
Escrow Fund in accordance with the following terms and conditions:

(a) To Buyer. The Escrow Agent shall distribute the Escrow Fund to Buyer three
(3) business days after receipt of notice from either Buyer or Seller to the
effect that the Auction (as that term is defined in the Purchase Agreement) has
concluded and Buyer was not the successful bidder for the Closing Shares or the
Riverboat Casino Assets (as those terms are defined in the Purchase Agreement)
with Escrow Agent providing a copy of such notice immediately to such other
party. In the event that Buyer provides the notice required by this
Section 4(a), Escrow Agent shall hold the Escrow Fund until three (3) business
days following receipt by Seller from Escrow Agent of a copy of Buyer’s notice,
and if Seller shall deliver a

 

2



--------------------------------------------------------------------------------

written objection to such distribution within such period, then Escrow Agent
shall continue to hold the Escrow Fund pending further joint written
instructions of the parties or an order of the Bankruptcy Court or other court
of competent jurisdiction

(b) Other Distributions. If Escrow Agent receives notice from either Buyer or
Seller that Buyer is the successful bidder for the Closing Shares or the
Riverboat Casino Assets, the Escrow Agent shall continue to hold, invest and
reinvest the Escrow Fund as provided herein pending:

(i) joint written instructions of Seller and Buyer to the effect that the Escrow
Fund is to be paid to Seller or Company in connection with the closing of the
sale of the Closing Shares or Riverboat Casino Assets, or is to be returned to
Buyer if the Buyer is entitled to the Escrow Fund under the terms of the
Purchase Agreement, or is otherwise to be distributed as set forth in such
notice;

(ii) written instructions of Seller to the effect that Buyer has forfeited its
right to the Escrow Fund under the terms of the Purchase Agreement, that the
Escrow Fund is to be distributed to Seller, whereupon Escrow Agent shall
promptly deliver a copy of such instructions to Buyer; or

(iii) delivery by either the Buyer or Seller to the Escrow Agent of an order of
the Bankruptcy Court directing some other distribution of the Escrow Deposit.

Escrow Agent shall distribute the Escrow Fund as so directed by any of the
foregoing notices, on the third (3rd) business day following its receipt of such
notice; provided, however, that in the case of a notice under clause (ii),
Escrow Agent shall hold the Escrow Fund until three (3) business days following
receipt by Buyer from Escrow Agent of a copy of Seller’s notice, and if Buyer
shall deliver a written objection to such distribution within such period, then
Escrow Agent shall continue to hold the Escrow Fund pending further joint
written instructions of the parties or an order of the Bankruptcy Court or other
court of competent jurisdiction.

(c) Earnings. All earnings on the Escrow Deposit shall be the property of Buyer,
who shall be solely responsible for payment of any and all taxes imposed with
respect thereto.

Section 5. Escrow Agent Matters.

(a) The Escrow Agent may rely upon and shall be protected in acting or
refraining from acting upon any written notice, instructions or request
furnished to it hereunder and believed by it to be genuine and to have been
signed or presented by the proper party or parties.

(b) The Escrow Agent shall not be liable for any action taken by it in good
faith and without gross negligence, and believed by it to be authorized or
within the rights or powers conferred upon it by this Agreement, and may consult
with counsel of its own choice and shall have full and complete authorization
and protection for any action taken or suffered by it hereunder in good faith
and in accordance with the opinion of such counsel.

 

3



--------------------------------------------------------------------------------

(c) Buyer and Seller hereby agree to indemnify the Escrow Agent for, and to hold
the Escrow Agent harmless against, any loss, liability or expense incurred
without gross negligence or bad faith on the part of the Escrow Agent, arising
out of or in connection with the Escrow Agent’s entering into this Agreement and
carrying out the Escrow Agent’s duties hereunder, including costs and expenses
of successfully defending the Escrow Agent against any claim of liability with
respect thereto. One-half of any payment made pursuant to this Section 5(c)
shall be made by Buyer, and one-half shall be made by Seller. Should any
controversy arise between or among Seller, Buyer and the Escrow Agent with
respect to (i) this Agreement or (ii) any rights to payment, application or
delivery of the Escrow Fund, or any part thereof, and a substitute escrow agent
is not appointed subject to clause (d) below, the Escrow Agent shall have the
right to institute a bill of interpleader or any other appropriate proceeding in
the Bankruptcy Court to determine the rights of the parties. Should a bill of
interpleader or other proceeding be instituted, or should the Escrow Agent be
involved in any manner whatsoever on account of this Agreement, the
non-prevailing party or parties shall pay the Escrow Agent its reasonable
attorney fees and any other disbursements, expenses, losses, costs or cash
damages in connection with or resulting from such litigation.

(d) The Escrow Agent may resign hereunder (i) at any time with the consent of
the parties hereto, and the appointment of a substitute escrow agent by Buyer
and Company, or (ii) upon thirty (30) days’ written notice to the parties
hereto, whereupon Buyer and Company shall appoint a successor escrow agent, or
(iii) upon appointment by the Bankruptcy Court of a substitute escrow agent and
acceptance by the substitute escrow agent.

Section 6. Termination. Except for the provisions of Section 5, which shall
survive this Agreement, (a) this Agreement shall terminate with respect to Buyer
at such time, if any, as the Escrow Fund is returned to Buyer pursuant to
Section 4(a), (b) this Agreement shall terminate as to all other parties hereto
when all of the Escrow Funds have been distributed by the Escrow Agent in
accordance with this Agreement, and (c) this Agreement shall terminate as to the
Escrow Agent (but not as to other parties) as of the effective resignation of
the Escrow Agent pursuant to Section 5.

Section 7. Notice. All notices, demands, requests, or other communications,
except monthly statements by the Escrow Agent, which may be or are required to
be given, or made by any party to any other party pursuant to this Agreement,
shall be in writing and shall be telecopied, hand delivered (including delivery
by courier) or mailed by first-class, registered or certified mail, return
receipt requested, postage prepaid and addressed as follows:

 

  (a) If to Buyer:

Pinnacle Entertainment, Inc.

3800 Howard Hughes Pkwy., Suite 1800

Las Vegas, NV 89109

Attention: John A. Godfrey

Telephone: (702) 784-7748

Facsimile:    (702) 784-7778

 

4



--------------------------------------------------------------------------------

with a copy to:

Irell & Manella LLP

1800 Avenue of the Stars

Suite 900

Los Angeles, California 90067

Attention: C. Kevin McGeehan, Esq.

Telephone: (310) 203-7110

Facsimile:    (310) 203-7199

 

  (b) If to Company:

President Riverboat Casino–Missouri, Inc.

1000 North Leonor K. Sullivan Blvd.

St. Louis, MO 63102-2568

Attention: Ralph J. Vaclavik

                 Senior Vice President & Chief Financial Officer

Telephone: (314) 622-3144

Facsimile:    (314) 622-3049

with a copy to:

David A. Lander

Mark V. Bossi

One U.S. Bank Plaza

St. Louis, Missouri 63101

Telephone: (314) 552-6067

Facsimile:    (314) 552-7000

and to:

Milbank, Tweed, Hadley & McCloy LLP

30th Floor

Los Angeles, California 90017

Attention: Robert J. Moore and

                 David B. Zolkin

Telephone: 213-892-4000

Facsimile:    213-629-5063

 

5



--------------------------------------------------------------------------------

and with a copy to:

Blackwell Sanders Peper Martin LLP

720 Olive St., Suite 2400

St. Louis, MO 63101

Attention: David A. Warfield

Telephone: 314-345-6451

Facsimile:    314-345-6060

 

  (c) If to Escrow Agent:

U.S. Bank National Association

Corporate Trust Services

EP-MN-WS3C

60 Livingston Avenue

St. Paul, MN 55107

Attn: Thomas H. Caruth

Telephone: (651) 495-3911

Facsimile:    (651) 495-8096

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication which shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt or the affidavit of messenger, or (with respect to
a facsimile) the answer back being deemed conclusive, but not exclusive,
evidence of such delivery if notice is confirmed by any other method permissible
hereunder) or at such time as delivery is refused by the addressee upon
presentation. Notwithstanding the foregoing, the Escrow Agent shall be deemed to
have received notice on the business day following the business day such notice
is delivered pursuant to this section, if such notice is delivered after 2:00
p.m. St. Louis, Missouri time. Each party may designate by notice in writing a
new address or an individual authorized to deliver notices to which any notice,
demand, request or communication may thereafter be so given.

Section 8. Benefit and Assignment. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. No person or entity other than the parties hereto is or
shall be entitled to bring any action to enforce any provision of this Agreement
against any of the parties hereto, and the covenants and agreements set forth in
this Agreement shall be solely for the benefit of, and shall be enforceable only
by, the parties hereto or their respective successors and assigns as permitted

 

6



--------------------------------------------------------------------------------

hereunder. No party to this Agreement may assign this Agreement or any rights
hereunder without the prior written consent of all of the parties hereto.

Section 9. Entire Agreement; Amendment. This Agreement contains the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all prior oral or written agreements, commitments or understandings
with respect to such matters. This Agreement may not be changed orally, but only
by an instrument in writing signed by the party against whom enforcement of any
waiver, change, modification, extension or discharge is sought.

Section 10. Headings. The headings of the sections and subsections contained in
this Agreement are inserted for convenience only and do not form a part or
affect the meaning, construction or scope thereof.

Section 11. Choice of Law; Jurisdiction. This Agreement shall be governed by and
construed under and in accordance with the laws of the State of Missouri (but
not including the choice-of-law rules thereof). Each party submits to the
exclusive jurisdiction of the Bankruptcy Court for the determination of any and
all disputes concerning the Deposit or the distribution thereof, provided that
the right of Escrow Agent to indemnification under Section 5 may be enforced in
any court of competent jurisdiction.

Section 12. Signature in Counterparts and by Facsimile. This Agreement may be
executed in separate counterparts, none of which need contain the signatures of
all parties, each of which shall be deemed to be an original, and all of which
taken together constitute one and the same instrument. It shall not be necessary
in making proof of this Agreement to produce or account for more than the number
of counterparts containing the respective signatures of, or on behalf of, all of
the parties hereto. Signatures transmitted by facsimile machine shall be treated
as original signatures for all purposes of this Agreement.

Section 13. Compensation of Escrow Agent. The Escrow Agent shall be compensated
for its services as set forth on Schedule A hereto, such fee to be paid by Buyer
and Seller equally.

Section 14. Patriot Act. To help the government fight the funding of terrorism
and money laundering activities, Federal law requires all financial institutions
to obtain, verify and record information that identifies each person who opens
an account. For a non-individual person such as a business entity, a charity, a
Trust or other legal entity we will ask for documentation to verify its
formation and existence as a legal entity. We may also ask to see financial
statements, licenses, identification and authorization documents from
individuals claiming authority to represent the entity or other relevant
documentation.

[The balance of this page has been left blank intentionally]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Escrow Agreement
to be duly executed on its behalf, as of the day and year first above written.

 

PRESIDENT CASINOS, INC. By:   ________________________________________ Name:  
________________________________________ Title:  
________________________________________ PRESIDENT RIVERBOAT CASINO-MISSOURI,
INC. By:   ________________________________________ Name:  
________________________________________ Title:  
________________________________________ PINNACLE ENTERTAINMENT, INC. By:  
________________________________________ Name:  
________________________________________ Title:  
________________________________________

ESCROW AGENT:

 

U.S. BANK NATIONAL ASSOCIATION, as Escrow Agent

By:   ________________________________________ Name:  
________________________________________ Title:  
________________________________________

 

8



--------------------------------------------------------------------------------

Schedule A

One Time $2,000



--------------------------------------------------------------------------------

Schedule B

U.S. BANK MONEY MARKET ACCOUNTS

U.S. BANK NATIONAL ASSOCIATION

ACCOUNT DESCRIPTION AND TERMS

The U.S. Bank Money Market account is a U.S. Bank National Association (“U.S.
Bank”) interest-bearing money market deposit account designed to meet the needs
of U.S. Bank’s Corporate Trust Services Escrow Group and other Corporate Trust
customers of U.S. Bank. Selection of this investment includes authorization to
place funds on deposit with U.S. Bank.

U.S. Bank uses the daily balance method to calculate interest on this account
(actual/365 or 366). This method applies a daily periodic rate to the principal
balance in the account each day. Interest is accrued daily and credited monthly
to the account. Interest rates are determined at U.S. Bank’s discretion, and may
be tiered by customer deposit amount.

The owner of the account is U.S. Bank as Agent for its trust customers. U.S.
Bank’s trust department performs all account deposits and withdrawals. The
deposit account is insured by the Federal Deposit Insurance Corporation up to
$100,000.



--------------------------------------------------------------------------------

EXHIBIT B

Insert Form of Lease and Sublease Estoppel Certificate and Consent Agreement

 

- 48 -



--------------------------------------------------------------------------------

Exhibit B

 

--------------------------------------------------------------------------------

(Space above this line reserved for Recorder’s use only)

LEASE AND SUBLEASE ESTOPPEL CERTIFICATE

(Regarding Lease and Sublease Agreement recorded January 19, 2000 in

Book 1602M page 1695 in the Recorder of Deeds Office of the City of St. Louis)

by

THE CITY OF ST. LOUIS, MISSOURI

(LESSOR)

and

THE PORT AUTHORITY OF THE CITY OF ST. LOUIS

(LESSEE/SUBLESSOR)

to

PRESIDENT RIVERBOAT CASINO-MISSOURI, INC.

(SUBLESSEE)



--------------------------------------------------------------------------------

Dated:                    , 20    

Legal Description of Property: See Exhibit A attached hereto

Address of Parties: Set forth in Section 20.4 of Sublease and Section 9 hereof



--------------------------------------------------------------------------------

This LEASE AND SUBLEASE ESTOPPEL CERTIFICATE (“Agreement”) is made and entered
into as of the      day of                     , 2006, by THE CITY OF ST. LOUIS,
MISSOURI, a municipal corporation of the State of Missouri, as lessor (the
“City”), and THE PORT AUTHORITY OF THE CITY OF ST. LOUIS, a political
subdivision of the State of Missouri, as lessee/sublessor (the “Port
Authority”), to PRESIDENT CASINOS, INC. (“PCI”), PRESIDENT RIVERBOAT
CASINO-MISSOURI, INC., as sublessee (“President”) and PINNACLE ENTERTAINMENT,
INC. (“Buyer”).

W I T N E S S E T H:

WHEREAS, this Agreement is made with reference to that certain Lease and
Sublease Agreement by the City, as lessor, the Port Authority, as
lessee/sublessor and the President, as sublessee, with an effective date as of
January 18, 2000 (more particularly described on Exhibit B hereto, the
“Sublease”), pertaining to mooring rights within the Port District of the City
of St. Louis (as more particularly described in the Sublease, the “Mooring
Rights”) within the Mooring Area and Levee (more particularly described on
Exhibit A hereto and as defined in the Sublease, the “Mooring Area” and the
“Levee”).

WHEREAS, PCI proposes to sell the stock of President to Buyer pursuant to a
Riverboat Casino Sale and Purchase Agreement dated February     , 2006, and by
order of the United States Bankruptcy Court for the Eastern District of Missouri
(such transaction, the “Sale Transaction”);

WHEREAS, in connection with the Sale Transaction, the City and Port Authority
have been requested to make certain assurances to PCI, President and Buyer, as
more fully set forth below.

NOW, THEREFORE, the City and Port Authority state as follows:

1. Definitions. Capitalized terms used but not defined herein shall have the
meaning given them in the Sublease.

2. Estoppel. Knowing that Buyer will rely thereon in completing the Sale
Transaction, City and Port Authority (City and Port Authority are collectively
referred to herein as the “Landlord”) hereby state as follows:

(a) The term of the Sublease commenced on January 18, 2000, and currently
expires on January 18, 2025 (with respect to the lease from the City to the Port
Authority) and January 17, 2025 at 11:59 p.m. (St. Louis time) (with respect to
the sublease from the Port Authority to President).

(b) A true and complete list of the Sublease documents and all amendments,
supplements and modifications thereto is set forth on Exhibit B. The Sublease is
in full force and effect, has not been modified, changed, altered or amended in
any respect except as indicated on Exhibit B and except as modified by this
Agreement, and represents the entire agreement among the City, Port Authority
and President with respect to the Levee and the Mooring Area (the Levee and the
Mooring Area are collectively referred to herein as the “Premises”).

 

3



--------------------------------------------------------------------------------

(c) President has accepted and is now in possession of the Premises and is
paying the rental under the Sublease pursuant to the provisions of the Sublease.
To Landlord’s knowledge, President has not assigned, sublet or otherwise
transferred its interest under the Sublease. Neither the City nor the Port
Authority has assigned its interest therein, either in whole or in part.

(d) The annual Base Rent payable under the Sublease is $29,250.00, which is
based on $14.625 per linear foot of Mooring Area, and $0.14625 per square foot
of Levee area, and is payable on January 1 of each Lease Year. The Base Rent
rate was last adjusted January 1, 2004, and shall not be adjusted again except
in accordance with Section 4.1.B. of the Sublease. The monthly Percentage Rent
payable under the Sublease is calculated and determined in accordance with
Section 4.2 of the Sublease and is not subject to adjustment.

(e) The annual Base Rent required to be paid under the Sublease has been paid
for the period up to and including                     , 2006. The monthly
Percentage Rent required to be paid under the Sublease has been paid for the
period up to and including                    , 2005. As of the date hereof, all
additional rent and other charges required to be paid under the Sublease have
been paid except                                  [if no exceptions, state
none].

(f) No rent under the Sublease has been paid for more than thirty (30) days in
advance of its due date, except for the Base Rent which is paid annually.

(g) As of the date hereof, to Landlord’s knowledge, (1) there are no defaults
existing under the Sublease on the part of President nor have events occurred
that, with the passage of time or the giving of notice, or both, would
constitute a default by President under the Sublease; (2) there is no existing
basis for Landlord to cancel or terminate the Sublease; and (3) there exist no
defenses, offsets, credits, increases in rent or claims of Landlord pursuant to
any of the agreements, terms, covenants or conditions of the Sublease.

(h) As of the date hereof, to Landlord’s knowledge, (1) there are no defaults
existing under the Sublease on the part of Landlord nor have events occurred
that, with the passage of time or the giving of notice, or both, would
constitute a default by Landlord under the Sublease; (2) there is no existing
basis for President to cancel or terminate the Sublease, (3) there exist no
defenses, offsets, credits, deductions in rent or claims of President against
the enforcement of any of the agreements, terms, covenants or conditions of the
Sublease; and (4) there are no unexpired free rent periods, rent concessions or
other unpaid allowances (including, without limitation, unpaid tenant
improvement allowances) owing to President.

(i) There are no unsatisfied obligations of the President under that certain
Relocation Funding Agreement by and among the City, the Port Authority, the
President and Mercantile Bank National Association, dated January 18, 2000.

(j) President has no right or option to extend, renew or cancel the Sublease or
to lease additional space adjacent to the Premises or to purchase all or any
portion of the Premises (or such additional space), except as may be set forth
in the Sublease.

(k) There are no actions, whether voluntary or otherwise, pending against
Landlord under the Bankruptcy Laws of the United States or any state thereof.

 

4



--------------------------------------------------------------------------------

(l) The security deposit being held by Landlord under the Sublease is $ -0-.

(m) No plans are pending with the City to modify, amend or cancel the Sublease
for municipal purposes pursuant to the Section 20.20 of the Sublease.

(n) Landlord has no actual knowledge that any substance regulated by
Environmental Laws is present, or has been used, generated, released,
discharged, stored or disposed of by any party, on, under, in or about the
Premises.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord has executed this Agreement as of the date first
above written.

 

ATTEST:    

CITY:

      

CITY OF ST. LOUIS, a municipal

corporation of the State of Missouri

 

  CITY REGISTER            

By:

          

Its:

 

Mayor

      APPROVED AS TO FORM ONLY:                  CITY COUNSELOR ATTEST:     PORT
AUTHORITY:        THE PORT AUTHORITY OF THE CITY OF ST. LOUIS, a political
subdivision of the State of Missouri      

By:

          

Its:

           APPROVED AS TO FORM ONLY:                COUNSEL, PORT AUTHORITY OF
THE CITY OF ST. LOUIS

 

6



--------------------------------------------------------------------------------

EXHIBIT C

Insert Form of Real Property Lease Estoppel Certificate

 

- 49 -



--------------------------------------------------------------------------------

Exhibit C

LANDLORD ESTOPPEL CERTIFICATE

[Date]

 

Re: Lease: Lease dated                                         
                            , by and between [Name & Jurisdiction of Landlord]
(“Landlord”) and [Name & Jurisdiction of Target Company] (“Tenant”)

Address of Premises: _________________________

Commencement Date: _________________________

Expiration Date: _____________________________

Current Monthly Base Rent: $___________________

Security Deposit: $___________________________

Rent Paid Through: ___________________________

Ladies and Gentlemen:

Reference is made to the Lease referenced above by and between Landlord, as
landlord, and Tenant, as tenant, as amended by
                                         (collectively, the “Lease”), with
respect to the Premises.

Tenant and                                          (“Purchaser”) have entered
into an agreement under which the Purchaser is acquiring the Tenant’s business
operations. Pursuant to such agreement, Tenant is required to obtain
confirmation from Landlord regarding certain matters regarding the Lease and the
Premises. Landlord hereby certifies, warrants and represents as follows:

1. The term of the Lease currently expires on
                                        , subject to Tenant’s right to extend,
if so provided in Paragraph 8 below.

2. A true and complete list of the Lease and all amendments, supplements and
modifications thereto is set forth on Exhibit A. The Lease is in full force and
effect, has not been modified, changed, altered or amended in any respect except
as indicated on Exhibit A, and represents the entire agreement between the
Landlord and Tenant with respect to the Premises.

3. Tenant has accepted and is now in possession of the Premises and is paying
the rental under the Lease pursuant to the provisions of the Lease. To
Landlord’s knowledge, Tenant has not assigned, sublet or otherwise transferred
its interest under the Lease or entered into any agreement or understanding to
do so and no one, other than Tenant and Tenant’s employees, occupies or has any
right to occupy any part of the Premises. The Landlord has not assigned its
interest in the Lease, either in whole or in part.

4. The monthly base rent payable under the Lease is
$                                        .



--------------------------------------------------------------------------------

5. The fixed minimum monthly rent and all additional rent and other charges
required to be paid under the Lease have been paid for the period up to and
including                                         .

6. As of the date hereof, there are no defaults existing under the Lease on the
part of Tenant or, to Landlord’s knowledge, no events have occurred that, with
the passage of time or the giving of notice, or both, would constitute a default
by Tenant under the Lease; there is no existing basis for Landlord to cancel or
terminate the Lease; there exist no defenses, offsets, credits, rent increases
or claims of Landlord pursuant to any of the agreements, terms, covenants or
conditions of the Lease.

7. As of the date hereof, there are no defaults existing under the Lease on the
part of Landlord or, to Landlord’s knowledge, no events have occurred that, with
the passage to time or the giving of notice, or both, would constitute a default
by Landlord under the Lease; there is no existing basis for Tenant to cancel or
terminate the Lease; there exist no defenses, offsets, credits, deductions in
rent or claims against the enforcement of any of the agreements, terms,
covenants or conditions of the Lease; there exist no defenses, offsets, credits,
deductions in rent or claims against the enforcement of any of the agreements,
terms, covenants or conditions of the Lease; and there are no unexpired free
rent periods, rent concessions or other unpaid allowances (including, without
limitation, unpaid tenant improvement allowances) owing to Tenant.

8. Tenant has no right or option to extend, renew or cancel the Lease or to
lease additional space at the Property or to purchase all or any portion of the
Property except as follows:                                         
                    .

9. There are no actions, whether voluntary or otherwise, pending against
Landlord under the Bankruptcy Laws of the United States or any state thereof.

10. The security deposit being held by landlord under the Lease is
$                                                             .

This letter shall inure to the benefit of and may be relied upon by Purchaser
and its successors and assigns.

 

Sincerely,

  

By:

    

Name:

    

Title:

    

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page

1.      PURCHASE AND SALE OF CLOSING SHARES; RIVERBOAT CASINO ASSETS OWNED BY
THE COMPANY; TRADEMARK LICENSE

   2

2.      CONSIDERATION

   5

3.      COMPANY LIABILITIES

   11

4.      BUYER’S CONDITIONS

   12

5.      SELLER’S CONDITIONS

   16

6.      SELLER’S REPRESENTATIONS

   16

7.      BUYER’S REPRESENTATIONS

   24

8.      COVENANTS

   25

9.      BANKRUPTCY COURT APPROVALS

   33

10.    MGC APPROVAL

   39

11.    CLOSING

   39

12.    BROKERS

   40

13.    DELIVERY

   40

14.    SELLER’S REPRESENTATIONS, WARRANTIES AND COVENANTS

   40

15.    RISK OF LOSS

   41

16.    TERMINATION EVENTS

   41

17.    GOVERNING LAW

   42

18.    NO CONTRIBUTION

   42

19.    JURISDICTION

   42

20.    NOTICES

   43

21.    FURTHER ASSURANCES

   44

22.    ENTIRE AGREEMENT; COUNTERPARTS

   44

23.    BINDING EFFECT AND ASSIGNMENT

   44

24.    HEADINGS; INTERPRETATION

   45

25.    INCORPORATION OF EXHIBITS AND SCHEDULES

   45

 

EXHIBIT A   

Form of Escrow Agreement

   EXHIBIT B   

Form of Lease and Sublease Estoppel Certificate and Consent Agreement

   EXHIBIT C   

Form of Real Property Lease Estoppel Certificate

  

 

- i -